EXHIBIT 10




AMENDMENT NO. 2 TO
THE CREDIT AGREEMENT
Dated as of July 27, 2015
AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among COLGATE-PALMOLIVE COMPANY, a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and CITIBANK, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS
(1)    The Borrower, the Lenders and the Administrative Agent have entered into
a Five Year Credit Agreement dated as of November 4, 2011, as extended from time
to time and as amended by Amendment No. 1 dated as of October 17, 2014 (as
extended and amended to date, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment shall have the same meanings as specified in
the Credit Agreement.
(2)    The Borrower and the Required Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.
SECTION 1. Amendments to the Credit Agreement. The Borrower, the Administrative
Agent and the Lenders parties hereto agree that the Credit Agreement is, subject
to the satisfaction of the conditions precedent set forth in Section 2, hereby
amended on the Closing Date in its entirety to read as set forth in Appendix I
hereto.
SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, the Administrative Agent
shall have received counterparts of this Amendment executed by the Borrower and
the Required Lenders. This Amendment is subject to the provisions of Section
8.01 of the Credit Agreement.
SECTION 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    the representations and warranties made by the Borrower contained in
Section 4.01 of the Credit Agreement as amended hereby (other than the last
sentence of Section 4.01(e) and other than Section 4.01(f)(i)), are true and
correct in all material respects on and as of the date hereof (the “Amendment
Date”), before and after giving effect to the Amendment Date; and
(b)    no event has occurred and is continuing, or would result from the
Amendment Date, that constitutes a Default.
SECTION 4. Reference to and Effect on the Credit Agreement and the Notes.
(a)    On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended and restated by this Amendment.




--------------------------------------------------------------------------------




(b)    The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
(d)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 8.04 of the
Credit Agreement.
SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
electronic communication (.pdf file) shall be effective as delivery of a
manually executed counterpart of this Amendment.
SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.


[Remainder of page intentionally left blank.]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
COLGATE-PALMOLIVE COMPANY


By /s/ Elaine Paik
Name: Elaine Paik
Title: Vice President and Corporate Treasurer




CITIBANK, N.A., Individually and
as Administrative Agent


By /s/ Carolyn A. Kee
Name: Carolyn A. Kee
Title: Vice President


--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


BNP PARIBAS


By /s/ Pamela J. Fitton
Name: Pamela J. Fitton
Title: Managing Director


By /s/ Raquel Latuff
Name: Raquel Latuff
Title: Managing Director




--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


HSBC Bank USA, National Association


By /s/ Jason Fuqua
Name: Jason Fuqua
Title: Vice President






--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


JPMORGAN CHASE BANK, N.A.


By /s/ Tony Yung
Name: Tony Yung
Title: Executive Director


--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


Wells Fargo Bank, National Association


By /s/ Eric Frandson
Name: Eric Frandson
Title: Managing Director


--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


BARCLAYS BANK PLC


By /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: President




--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


GOLDMAN SACHS BANK USA


By /s/ Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory


--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


MORGAN STANLEY BANK, N.A.,


By /s/ John Durland
Name: John Durland
Title: Authorized Signatory


--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


U.S. BANK NATIONAL ASSOCIATION


By /s/ Mark E. Irey
Name: Mark E. Irey
Title: Vice President


--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED


By /s/ Robert Grillo
Name: Robert Grillo
Title: Director


--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


Bank Bilbao Vizcaya Argentaria, S.A.
New York Branch


By /s/ Verónica Incera
Name: Verónica Incera
Title: Managing Director


By /s/ Mauricio Benitez
Name: Mauricio Benitez
Title:Director




--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


The Royal Bank of Scotland plc


By /s/ William McGinty
Name:William McGinty
Title: Director




--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


SANTANDER BANK, N.A.


By /s/ William Maag
Name: William Maag
Title: Managing Director




--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


Bank of America, N.A.


By /s/ James Cuber
Name: James Cuber
Title: Associate


--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


THE BANK OF NEW YORK MELLON


By /s/ Thomas J. Tarasovich, Jr.
Name: Thomas J. Tarasovich, Jr.
Title: Vice President








--------------------------------------------------------------------------------


Consent to the forgoing Amendment:


THE NORTHERN TRUST COMPANY


By /s/ Sophia E. Love
Name: Sophia E. Love
Title: Senior Vice President




--------------------------------------------------------------------------------










APPENDIX I TO AMENDMENT NO. 2 TO THE CREDIT AGREEMENT


FIVE YEAR CREDIT AGREEMENT
Dated as of November 4, 2011
Amended and Restated as of July 27, 2015
Among
COLGATE-PALMOLIVE COMPANY
as Borrower
THE BANKS NAMED HEREIN
as Banks
HSBC BANK USA, NATIONAL ASSOCIATION
and
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents
CITIBANK, N.A.
as Administrative Agent
and
CITIGROUP GLOBAL MARKETS INC.
as Arranger




--------------------------------------------------------------------------------

2

TABLE OF CONTENTS




Section
Page
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Certain Defined Terms
5
SECTION 1.02. Computation of Time Periods
16
SECTION 1.03. Accounting Terms
17
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01. The Advances
17
SECTION 2.02. Making the Advances
17
SECTION 2.03. Commitment Fees
10
SECTION 2.04. Reduction of the Commitments
20
SECTION 2.05. Repayment of Advances
20
SECTION 2.06. Interest on Advances
20
SECTION 2.07. Additional Interest on Eurodollar Rate Advances
21
SECTION 2.08. Interest Rate Determination
21
SECTION 2.09. Prepayments of Advances
21
SECTION 2.10. Increased Costs, Etc
22
SECTION 2.11. Payments and Computations
22
SECTION 2.12. Taxes
24
SECTION 2.13. Sharing of Payments, Etc
27
SECTION 2.14. Increase in the Aggregate Commitments
27
SECTION 2.15. Extension of Termination Date
29
SECTION 2.16. Evidence of Debt
31
SECTION 2.17. Defaulting Lenders
32
SECTION 2.18. Replacement of Lenders
33
SECTION 2.19. License Agreement and CDS Data
33
ARTICLE III
 
CONDITIONS OF LENDING
 
SECTION 3.01. Precedent to Effectiveness of Section 2.01
35
SECTION 3.02. Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date and Extension Date
35
SECTION 3.03. Determinations Under Section 3.01
36
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Borrower
36
 
 
 
 
 
 
 
 


NYDOCS01/1619389.2

--------------------------------------------------------------------------------

3

ARTICLE V
 
COVENANTS OF THE BORROWER
 
SECTION 5.01. Affirmative Covenants
38
SECTION 5.02. Negative Covenants
41
 
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default
43
ARTICLE VII
 
THE ADMINISTRATIVE AGENT
 
SECTION 7.01. Appointment and Authority
46
SECTION 7.02. Rights as a Lender
46
SECTION 7.03. Exculpatory Provisions
46
SECTION 7.04. Reliance by Administrative Agent
47
SECTION 7.05. Indemnification
47
SECTION 7.06. Delegation of Duties
48
SECTION 7.07. Resignation of Administrative Agent
48
SECTION 7.08. Non-Reliance on Administrative Agent and Other Lenders
49
SECTION 7.09. No Other Duties, etc
49
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.01. Amendments, Etc
49
SECTION 8.02. Notices, Etc
50
SECTION 8.03. No Waiver; Remedies
52
SECTION 8.04. Costs, Expenses, Etc
52
SECTION 8.05. Right of Set-off
53
SECTION 8.06. Binding Effect; Assignment by Borrower
53
SECTION 8.07. Assignments and Participations
54
SECTION 8.08. Change of Control
58
SECTION 8.09. Mitigation of Adverse Circumstances
59
SECTION 8.10. Governing Law
59
SECTION 8.11. Execution in Counterparts
59
SECTION 8.12. Jurisdiction, Etc
60
SECTION 8.13. Treatment of Certain Information; Confidentiality
60
SECTION 8.14. Patriot Act Notification
61
SECTION 8.15. No Fiduciary Duties
61
SECTION 8.16. Judgment
61
SECTION 8.17. Waiver of Jury Trial
63
 
 
 
 
 
 


NYDOCS01/1619389.2

--------------------------------------------------------------------------------

4



Schedule I - List of Applicable Lending Offices
 
Schedule 4.01(f) - Disclosed Litigation
 
Exhibit A - Form of Note
 
Exhibit B - Notice of Borrowing
 
Exhibit C - Assignment and Assumption
 
Exhibit D - Form of Guaranty
 
Exhibit E - Form of Assumption Agreement
 


NYDOCS01/1619389.2

--------------------------------------------------------------------------------

5



FIVE YEAR CREDIT AGREEMENT
Dated as of November 4, 2011
Amended and Restated as of July 27, 2015
COLGATE-PALMOLIVE COMPANY, a Delaware corporation (the “Borrower”), the banks
and other financial institutions (the “Banks”) listed on the signature pages
hereof, Citigroup Global Markets Inc., as arranger, HSBC Bank USA, National
Association and JPMorgan Chase Bank, N.A., as co-syndication agents, and
Citibank, N.A. (“Citibank”), as administrative agent (the “Administrative
Agent”) for the Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Agent’s Account” means the account of the Administrative Agent,
maintained by the Administrative Agent at Citibank, N.A. with its office at 1615
Brett Road, Building #3, New Castle, Delaware 19720, account no. 36852248,
Attention: Bank Loan Syndications.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent and completed by Lenders specifying their
Domestic Lending Office and Eurodollar Lending Office, among other information.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance, each of which
shall be a “Type” of Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Anniversary Date” means November 4, 2012 and November 4 in each succeeding
calendar year occurring during the term of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

6

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee, and accepted by the Borrower and the Administrative
Agent, in substantially the form of Exhibit C hereto.
“Assuming Lender” has the meaning specified in Section 2.14(d).
“Assumption Agreement” has the meaning specified in Section 2.14(d)(ii).
“Bank” means any one of the Banks.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
(b)    ½ of one percent per annum above the Federal Funds Rate; and
(c)    the ICE Benchmark Settlement Rate applicable to Dollars for a period of
one month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One
Month LIBOR for any day shall be based on the rate appearing on Reuters LIBOR01
Page (or any successor or substitute page of Reuters, or any successor to or
substitute for Reuters, providing rate quotations comparable to those currently
provided on such page of Reuters, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in Dollars by reference to the ICE Benchmark Settlement Rates for
deposits in Dollars) at approximately 11:00 A.M. London time on such day).
“Base Rate Advance” means an Advance which bears interest as provided in Section
2.06(a).
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Borrowing Subsidiary” has the meaning specified in Section 8.06(b).
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.
“Change of Control” has the meaning specified in Section 8.08(b).





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

7

“Closing Date” has the meaning specified in Section 3.01.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
“Commitment” has the meaning specified in Section 2.01.
“Commitment Date” has the meaning specified in Section 2.14(b).
“Commitment Increase” has the meaning specified in Section 2.14(a).
“Consenting Lender” has the meaning specified in Section 2.15(b).
“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (i) all current liabilities and (ii) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles of the Company and its consolidated subsidiaries, all as set forth
on the most recent balance sheet of the Company and its consolidated
subsidiaries prepared in accordance with generally accepted accounting
principles.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would, in accordance with generally accepted accounting
principles, be included with those of the Borrower in its consolidated financial
statements as of such date.
“Credit Default Swap Spread” means, at any time, for any Eurodollar Rate
Advance, the 30 day moving average credit default swap mid-rate spread of the
Borrower interpolated from the applicable Reset Date (as defined below) to the
latest Termination Date (or, if the period from such date of determination (as
set forth in the next sentence) to the latest Termination Date is less than one
year, then the one-year credit default swap mid-rate spread of the Borrower most
recently set for such Advance). The Credit Default Swap Spread will be (a)
obtained by the Administrative Agent from Markit and (b) set for each Eurodollar
Rate Advance two Business Days prior to the first day of each Interest Period
(each, a “Reset Date”). If for any reason the Credit Default Swap Spread is not
available from Markit or a successor thereof, the Credit Default Swap Spread
shall be determined by the Administrative Agent by reference to the 30 day
moving average credit default swap mid-rate spread of the Borrower most recently
published by Bloomberg or another similar financial services company selected by
the Administrative Agent and approved by the Borrower (which approval shall not
be unreasonably withheld or delayed). If for any reason the Credit Default Swap
Spread cannot be determined pursuant to the forgoing procedures, the Borrower
and the Lenders shall negotiate in good faith for a period of up to 30 days
after the Credit Default Swap Spread becomes unavailable (such 30-day period,
the “Negotiation Period”) to agree on an alternative method for establishing the
Credit Default Swap Spread. The Credit Default Swap Spread during the
Negotiation Period shall be the spread most recently provided to the
Administrative Agent by Markit. If no such alternative method is agreed upon
during the Negotiation Period, the Credit Default Swap Spread at any date of
determination

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

8

subsequent to the end of the Negotiation Period shall be the average of the then
applicable Credit Default Rate Floor and Credit Default Rate Cap, in each case,
determined in accordance with Section 2.06. Notwithstanding the foregoing, as of
any date, the Credit Default Swap Spread shall in no event be less than the then
applicable Credit Default Rate Floor or more than the Credit Default Rate Cap,
in each case, determined in accordance with Section 2.06.
“date hereof” means November 4, 2011.
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services (other than accounts payable
in the ordinary course of business), (iv) obligations as lessee under leases
which shall have been or should be, in accordance with generally accepted
accounting principles, recorded as capital leases, and (v) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (i) through (iv) above.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time, subject to Section 2.17(d), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Administrative Agent or the Borrower in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has notified, or whose
Parent Company has notified, the Administrative Agent or the Borrower in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under loan agreements or credit agreements generally, (iv)
any Lender that has, for two or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (v) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing with
respect to such Lender or its Parent Company; provided that a Lender Insolvency
Event shall not be deemed to occur with respect to a Lender or its Parent
Company solely as a result of the acquisition or maintenance of an



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

9

ownership interest in such Lender or Parent Company by a governmental authority
or instrumentality thereof where such action does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent (or if the Administrative
Agent is subject of any events described in clause (v) of the immediately
preceding sentence, by the Borrower or the Required Lenders) that a Lender is a
Defaulting Lender under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.17(d)) upon notification of such
determination by the Administrative Agent (or the Required Lenders or the
Borrower, as the case may be) to the Borrower and the Lenders.
“Disclosed Litigation” has the meaning specified in Section 4.01(f).
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
“Domestic Subsidiary” means any Subsidiary a majority of the business of which
is conducted within the United States of America, or a majority of the
properties and assets of which are located within the United States of America,
except (i) any Subsidiary substantially all of the assets of which consist of
the securities of Subsidiaries which are not Domestic Subsidiaries, (ii) any
Subsidiary which is an FSC as defined in Section 922 of the Code and (iii) any
Subsidiary for any period during which an election under Section 936 of the Code
applies to such Subsidiary.
“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law or Hazardous Materials or arising from alleged
injury or threat of injury to the environment including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to the environment or Hazardous
Materials and applicable to the Borrower or its Subsidiaries or any property
owned or operated by the Borrower or its Subsidiaries under the laws of the
jurisdiction where the Borrower or such Subsidiary or property is located.



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

10

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code.
“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (c)
the cessation of operations at a facility of the Borrower or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (d) the
withdrawal by the Borrower or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e) the failure by the Borrower or any
of its ERISA Affiliates to make a payment to a Plan if the conditions for
imposition of a lien under Section 302(k) of ERISA are satisfied; (f) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (g) the institution by the PBGC of proceedings to
terminate a Plan, pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could constitute
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum)
appearing on Reuters LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in U.S. dollars are offered by the principal office of
each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurodollar Rate Advance comprising part of such Borrowing and for a
period equal to such Interest Period. If the



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

11

Reuters LIBOR01 Page (or any successor page) is unavailable, the Eurodollar Rate
for the Interest Period for each Eurodollar Rate Advance comprising part of the
same Borrowing shall be determined by the Administrative Agent on the basis of
applicable rates furnished to and received by the Administrative Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.08.
“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.06(b).
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Existing Credit Agreement” means the $1,500,000,000 Five Year Credit Agreement
dated as of November 3, 2005, as amended, among the Borrower, the banks named
therein, Citibank, N.A., as Administrative Agent, Bank of America, N.A., BNP
Paribas, HSBC Bank USA, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, and Citigroup Global Markets Inc., as arranger, as
amended, supplemented or otherwise modified.
“Extension Date” has the meaning specified in Section 2.15(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into pursuant thereto.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by each Reference Bank from three Federal funds brokers of
recognized standing selected by it.



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

12

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Guaranty” has the meaning specified in Section 8.06(b).
“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials, radon
gas and any other chemicals, materials or substances designated, classified or
regulated as being “hazardous” or “toxic,” or words of similar import, under any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
code, order, judgment, decree or agency interpretation, policy or guidance and
applicable to the Borrower or its Subsidiaries or any property owned or operated
by the Borrower or its Subsidiaries under the laws of the jurisdiction where the
Borrower or such Subsidiary or property is located.
“Increase Date” has the meaning specified in Section 2.14(a).
“Increasing Lender” has the meaning specified in Section 2.14(b).
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Period” means, for each Advance (other than a Base Rate Advance)
comprising part of the same Borrowing, the period commencing on the date of such
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below. The duration of each such Interest Period
shall be 1, 2, 3 or 6 months, and subject to clause (iii) of this definition 12
months as the Borrower may select by notice received by the Administrative Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period; provided, however, that:
(i)    the Borrower may not select any Interest Period which ends after the
latest Termination Date;
(ii)    Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
(iii)    in the case of any Borrowing, the Borrower shall not be entitled to
select an Interest Period having duration of 12 months unless, by 2:00 P.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, each Lender notifies the Administrative Agent that such Lender
will be providing funding for such Borrowing with such Interest Period (the
failure of any Lender to so respond by such time being deemed for all purposes
of this Agreement as an objection by such Lender to the requested duration of
such Interest Period); provided that, if any of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be 1, 2, 3 or 6 months, as specified by the Borrower in
the





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

13

applicable Notice of Borrowing as the desired alternative to an Interest Period
of 12 months; and
(iv)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurodollar Rate Advance, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and
(v)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, liquidation or similar
proceeding or reorganization, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Lenders” means the Banks listed on the signature pages hereof, each Assuming
Lender that shall become a party hereto pursuant to Section 2.14 or 2.15 and
each assignee that shall become a party hereto pursuant to Section 8.07.
“Lien” means any mortgage, lien, pledge, security interest, encumbrance or
charge of any kind, any conditional sale or other title retention agreement or
any lease in the nature thereof, provided that the term “Lien” shall not include
any lease involved in a Sale and Leaseback Transaction.
“Major Domestic Manufacturing Property” means any Principal Domestic
Manufacturing Property the net depreciated book value of which on the date as of
which the determination is made exceeds 3% of Consolidated Net Tangible Assets.
“Markit” means Markit Group, Ltd. or any successor thereto.
“Markit Data” has the meaning specified in Section 2.19(a).
“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Consolidated Subsidiaries taken as a whole.



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

14

“Material Adverse Effect” means a material adverse effect on the ability of the
Borrower to perform its obligations under this Agreement, the Notes or any
Guaranty.
“Moody’s” means Moody’s Investors Service, Inc. or any successor to its business
of rating long-term debt.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any of its ERISA Affiliates is
making or accruing an obligation to make contributions, or has within any of the
preceding three plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and at least one Person other than the Borrower and
its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any of its ERISA Affiliates could have liability under Section 4064
or 4069 of ERISA in the event such plan has been or were to be terminated.
“Non-Consenting Lender” has the meaning specified in Section 2.15(b).
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares (or equivalent evidence
of beneficial and economic ownership) of such Lender.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Principal Domestic Manufacturing Property” means any building, structure or
facility (including the land on which it is located and the improvements and
fixtures constituting a part thereof) used primarily for manufacturing or
processing which is owned or leased by the Borrower or any of its Subsidiaries,
is located in the United States



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

15

of America and the net depreciated book value of which on the date as of which
the determination is made exceeds 1% of Consolidated Net Tangible Assets, except
any such building, structure or facility which the Board of Directors of the
Borrower by resolution declares is not of material importance to the total
business conducted by the Borrower and its Subsidiaries as an entirety.
“Principal Domestic Subsidiary” means (i) each Subsidiary which owns or leases a
Principal Domestic Manufacturing Property, (ii) each Domestic Subsidiary the
consolidated net worth of which exceeds 3% of Consolidated Net Tangible Assets
(as set forth in the most recent financial statements referred to in
Section 4.01(e) or delivered pursuant to Section 5.01(e)(i) or (ii)), and (iii)
each Domestic Subsidiary of each Subsidiary referred to in the foregoing clause
(i) or (ii) except any such Subsidiary the accounts receivable and inventories
of which have an aggregate net book value of less than $5,000,000.
“Reference Banks” means Citibank, N.A., HSBC Bank USA, National Association and
JPMorgan Chase Bank, N.A.
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means at any time Lenders holding more than 50% of the then
aggregate unpaid principal amount of the Advances held by Lenders, or, if no
such principal amount is then outstanding, Lenders having more than 50% of the
Commitments; provided that the Advances and Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.
“Restricted Property” means and includes (i) all Principal Domestic
Manufacturing Properties, (ii) all Securities issued by all Principal Domestic
Subsidiaries, and (iii) all inventories and accounts receivable of the Borrower
and its Principal Domestic Subsidiaries.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw‑Hill
Companies, Inc., or any successor to its business of rating long-term debt.
“Sale and Leaseback Transaction” means any arrangement directly or indirectly
providing for the leasing by the Borrower or any Principal Domestic Subsidiary
for a period in excess of three years of any Principal Domestic Manufacturing
Property which was sold or transferred by the Borrower or any Principal Domestic
Subsidiary more than 120 days after the acquisition thereof or the completion of
construction thereof, except any such arrangement solely between the Borrower
and a Principal Domestic Subsidiary or solely between Principal Domestic
Subsidiaries.





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

16

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (as of October 17, 2014, Cuba, Iran,
North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means, with respect to any Person, economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, to
the extent applicable to such Person.
“SEC Reports” means (i) the Annual Report of the Borrower on form 10-K for the
year ended December 31, 2010 filed with the Securities and Exchange Commission,
(ii) the Borrower’s Quarterly Reports on Form 10-Q for the quarters ended March
31, 2011, June 30, 2011 and September 30, 2011 filed with the Securities and
Exchange Commission, and (iii) the Borrower’s current Reports on Form 8-K filed
with the Securities and Exchange Commission prior to the date hereof.
“Securities” of any corporation means and includes (i) all capital stock of all
classes of and all other equity interests in such corporation and all rights,
options or warrants to acquire the same, and (ii) all promissory notes,
debentures, bonds and other evidences of Debt of such corporation.
“Senior Funded Debt” of any Person means, as of the date of determination
thereof, all Debt of such Person which (i) matures by its terms more than one
year after the date as of which such determination is made (including any such
Debt which is renewable or extendable, or in effect renewable or extendable
through the operation of a revolving credit agreement or other similar
agreement, at the option of such Person for a period or periods ending more than
one year after the date as of which such determination is made), and (ii) is
not, by the terms of any instrument or instruments evidencing or securing such
Debt or pursuant to which such Debt is outstanding, expressly subordinated in
right of payment to any other Debt of such Person.
“Significant Subsidiary” means a Subsidiary of the Borrower that is a
“significant subsidiary” as defined in Rule 1.02(w) of Regulation S-X of the
Securities and Exchange Commission, determined based upon the Borrower’s most
recent consolidated financial statements for the most recently completed fiscal
year as set forth in the Borrower’s Annual Report on form 10-K (or 10-K-A) filed
with the Securities and Exchange Commission.



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

17

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and no Person other than the Borrower and its ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
of its ERISA Affiliates could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Subsidiary” means any corporation of which more than 50% of the outstanding
capital stock having ordinary voting power to elect a majority of the Board of
Directors of such corporation (irrespective of whether or not at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by the Borrower, by the Borrower and one or more
other Subsidiaries, or by one or more other Subsidiaries.
“Termination Date” means the earlier of (a) November 4, 2019, subject to the
extension thereof pursuant to Section 2.15, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.04 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.15 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with generally accepted accounting principles, as in effect from time to time.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower or Borrowing
Subsidiary from time to time on any Business Day during the period from the date
hereof until the Termination Date applicable to such Lender in an aggregate
amount not to exceed at any time outstanding the amount set opposite such
Lender’s name on Schedule I hereto, if such Lender has entered into an
Assumption Agreement, set forth for such Lender in such Assumption Agreement or,
if such Lender has entered into any Assignment and Assumption, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 8.07(c), as such amount may be reduced pursuant to Section 2.04 (such
Lender’s “Commitment”). Each Borrowing shall be in an aggregate amount not less
than $10,000,000 or an integral multiple of $1,000,000 in excess thereof (unless
the aggregate amount of the unused Commitments is less than $10,000,000, in
which case such Borrowing shall be equal to the aggregate amount of the



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

18

unused Commitments) and shall consist of Advances of the same Type and having
the same Interest Period made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrower may from time to time borrow, prepay pursuant to Section 2.09 and
reborrow under this Section 2.01.
SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice
given by the Borrower or a Borrowing Subsidiary, as the case may be, and
received by the Administrative Agent, which shall give prompt notice thereof to
each Lender by facsimile, not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of
Eurodollar Rate Advances, or the same Business Day in the case of Base Rate
Advances. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
given by facsimile, confirmed immediately by hand or by mail, in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing comprised of
Eurodollar Rate Advances, the Interest Period for each such Advance. Upon
fulfillment of the applicable conditions set forth in Article III, each Lender
shall, before 12:00 noon (New York City time) on the date of such Borrowing,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in immediately
available funds, such Lender’s ratable portion of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
promptly make such funds available to the Borrower at the Administrative Agent’s
address referred to in Section 8.02.
(b)    Anything in subsection (a) above to the contrary notwithstanding:
(i)    if any Lender shall, at least one Business Day before the date of any
requested Borrowing, notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, the Administrative Agent shall immediately
notify the Borrower and each other Lender and the right of the Borrower and any
Borrowing Subsidiary to select Eurodollar Rate Advances for the portion of such
Borrowing advanced by the Lender which has provided the notice described above
or the portion of any subsequent Borrowing advanced by such Lender shall be
suspended until such Lender shall notify the Administrative Agent and the
Administrative Agent will notify the Borrower that the circumstances causing
such suspension no longer exist, and each such Advance shall be a Base Rate
Advance;
(ii)    if no Reference Bank furnishes timely information to the Administrative
Agent for determining the Eurodollar Rate for any Eurodollar Rate Advances
comprising any requested Borrowing, the Administrative Agent shall immediately
notify each Lender and the Borrower and the right of the Borrower and any
Borrowing Subsidiary to select Eurodollar Rate Advances for such Borrowing or
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Lenders and the Borrower that





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

19

the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance; and
(iii)    if the Required Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Borrowing, the
Administrative Agent shall immediately notify the Borrower and each other Lender
and the right of the Borrower and any Borrowing Subsidiary to select Eurodollar
Rate Advances for such Borrowing or any subsequent Borrowing shall be suspended,
and each Advance comprising such Borrowing shall be a Base Rate Advance. The
Lenders will review regularly the circumstances causing such suspension, and as
soon as such circumstances no longer exist the Required Lenders will notify the
Administrative Agent and the Administrative Agent will notify the Borrower that
such suspension is terminated.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the Borrower
or Borrowing Subsidiary, as the case may be. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower or Borrowing Subsidiary, as the case may be, shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding in any event
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing when
such Advance, as a result of such failure, is not made on such date.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing comprised of Eurodollar Rate Advances, and
prior to 11:30 A.M. (New York City time) on the date of any Borrowing comprised
of Base Rate Advances, that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.
(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

20

Advance on the date of such Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Advance to be made by such other
Lender on the date of any Borrowing.
SECTION 2.03. Commitment Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee on the
average daily amount of such Lender’s unused Commitment, accruing from the date
on which this Agreement becomes fully executed in the case of each Bank and from
the effective date specified in the Assumption Agreement or the Assignment and
Assumption pursuant to which it became a Lender in the case of each other Lender
until the Termination Date of such Lender, payable on the last day of each
March, June, September and December during the term of such Lender’s Commitment,
commencing December 31, 2011, and on the Termination Date of such Lender,
computed from time to time at the rates per annum set forth below under the
heading Commitment Fee opposite the higher of the ratings then applicable to the
Borrower’s long-term senior unsecured debt as published by S&P and Moody’s:
Moody’s
 
S&P
Commitment
   Fee  
Aa2 or above
or
AA or above
0.040%
Aa3 or above
or
AA- or above
0.045%
A1 or above
or
A+ or above
0.060%
Lower than above or not rated
 
 
0.070%
 
 
 
 

(b)    Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed between
the Borrower and the Administrative Agent.
SECTION 2.04. Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole all of the Commitments or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount which is less than the aggregate principal amount of the Advances then
outstanding, and provided further that each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.
SECTION 2.05. Repayment of Advances. The Borrower or Borrowing Subsidiary, as
the case may be, shall repay to the Administrative Agent for the ratable account
of each Lender on the Termination Date applicable to such Lender the unpaid
principal amount of each Advance made to the Borrower or Borrowing Subsidiary.
SECTION 2.06. Interest on Advances. The Borrower or Borrowing Subsidiary, as the
case may be, shall pay interest on the unpaid principal amount of each Advance
made by each Lender to the Borrower or Borrowing Subsidiary, as the case may be,
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

21

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal at all times to the Base Rate in effect from time to time, payable
quarterly on the last day of each March, June, September, and December during
such period and on the date such Base Rate Advance shall be paid in full;
provided that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to 1% per annum above the Base
Rate in effect from time to time.
(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal during the Interest Period for such Advance to the sum of
the Eurodollar Rate for such Interest Period plus the per annum rate equal from
time to time to the Credit Default Swap Spread, but not less than the Credit
Default Rate Floor, nor more than the Credit Default Rate Cap, as set forth
below opposite the higher of the ratings then applicable to the Borrower’s
long-term senior unsecured debt as published by S&P and Moody’s:


Moody’s
 
S&P
Credit Default Rate Floor
Credit Default Rate Cap
Aa3 or above
or
AA- or above
0.100%
0.750%
A1 or above
or
A+ or above
0.150%
0.875%
Lower than above or not rated
 
 
0.380%
1.000%



payable on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day which occurs during such
Interest Period every three months from the first day of such Interest Period;
provided that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal to (x) until the end of the then current
Interest Period, 1% per annum above the rate per annum required to be paid on
such Advance immediately prior to the date on which such amount became due, and
(y) thereafter, 1% per annum above the Base Rate in effect from time to time.
SECTION 2.07. Additional Interest on Eurodollar Rate Advances. The Borrower or
Borrowing Subsidiary, as the case may be, shall pay to each Lender, so long as
such Lender shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender to
the Borrower or Borrowing Subsidiary, as the case may be, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

22

shall be determined by such Lender and the Borrower or Borrowing Subsidiary, as
the case may be, shall be notified of such additional interest.
SECTION 2.08. Interest Rate Determination. (a) If Reuters LIBOR01 Page is
unavailable, each Reference Bank agrees to furnish to the Administrative Agent
timely information for the purpose of determining the Base Rate from time to
time in effect and each Eurodollar Rate, as applicable.
(b)    The Administrative Agent shall give prompt notice to the Borrower or
Borrowing Subsidiary and the Lenders of the applicable interest rate determined
by the Administrative Agent for purposes of Section 2.06, provided that if
Reuters LIBOR01 Page is unavailable, such rate of interest shall be determined
on the basis of timely information provided by no fewer than two Reference Banks
(it being understood that (i) the Administrative Agent shall not be required to
disclose to any party hereto any information regarding any Reference Bank or any
rate provided by such Reference Bank, including, without limitation, whether a
Reference Bank has provided a rate or the rate provided by any individual
Reference Bank and (ii) any such determination shall be made in good faith (and
not on an arbitrary and capricious basis) and consistent with similarly situated
customers of the Administrative Agent after consideration of factors as the
Administrative Agent then reasonably determines to be relevant)..
SECTION 2.09. Prepayments of Advances. The Borrower or Borrowing Subsidiary, as
the case may be, may, upon notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given, the Borrower or Borrowing Subsidiary, as the case may be,
shall, prepay the outstanding principal amounts of the Advances comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid, and the
losses, costs and expenses, if any, payable pursuant to Section 8.04(c). Such
notice shall be received by the Administrative Agent not later than 11:00 A.M.
(New York City time), on the third Business Day prior to the date of the
proposed prepayment in the case of Eurodollar Rate Advances, or on the Business
Day prior to such date in the case of Base Rate Advances. Each partial
prepayment shall be in an aggregate principal amount not less than $5,000,000 or
an integral multiple of $1,000,000 in excess thereof, and any partial prepayment
of any Eurodollar Rate Advances shall not leave outstanding less than
$10,000,000 aggregate principal amount of such Advances comprising part of any
Borrowing.
SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements, in the case of Eurodollar Rate Advances, included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the costs to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances, then the Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased costs for a period beginning not more than 90 days prior to such
demand. A certificate as to the amount of such increased cost submitted to the
Borrower and the Administrative Agent by such Lender, setting forth in
reasonable detail the

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

23

calculation of the increased costs, shall be conclusive and binding for all
purposes, absent manifest error.
(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender which decreases such Lender’s return on its capital
(after taking into account any changes in the Eurodollar Rate and Eurodollar
Rate Reserve Percentage) and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall immediately pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder, such
compensation to cover a period beginning not more than 90 days prior to such
demand. A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Lender, setting forth in reasonable detail the
calculation of the amount required to be paid hereunder, shall be conclusive and
binding for all purposes, absent manifest error.
(c)    For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 2.10, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority ) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.
SECTION 2.11. Payments and Computations.
(a) The Borrower or Borrowing Subsidiary, as the case may be, shall make each
payment hereunder and under any Notes not later than 11:00 A.M. (New York City
time) on the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in immediately available funds, without setoff or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
commitment fees ratably (other than amounts payable pursuant to Section 2.07,
2.10, 2.12, 2.13 or 8.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied according to the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.14 or an extension of the Termination
Date pursuant to Section 2.15, and upon the Administrative Agent’s receipt of
such Lender’s Assumption Agreement and recording of the information contained
therein in the Register, from



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

24



and after the applicable Increase Date or Extension Date, as the case may be,
the Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Administrative Agent shall make all payments hereunder and
under any Notes in respect of the interest assigned thereby to the Lender’s
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
(a)    Each of the Borrower and any Borrowing Subsidiary hereby authorizes each
Lender, if and to the extent payment owed to such Lender is not made when due
hereunder or under any Note held by such Lender, to charge from time to time
against any or all of the Borrower’s or such Borrowing Subsidiary’s, as the case
may be, accounts with such Lender any amount so due.
(b)    All computations of interest based on clause (a) of the definition of
“Base Rate” shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
clause (b) or (c) of the definition of “Base Rate”, the Eurodollar Rate or the
Federal Funds Rate and of commitment fees and facility fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Whenever any payment hereunder or under any Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, commitment fee or facility
fee, as the case may be; provided, however, if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

25



SECTION 2.12. Taxes. (a) Subject to subsection (f) below, any and all payments
hereunder or under any Notes shall be made, in accordance with Section 2.11,
(i) if made by the Borrower, free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings of the United States of America or any state thereof or political
subdivision of any of them or any other jurisdiction from or through which the
Borrower elects to make such payment, and all liabilities with respect thereto,
and (ii) if made by a Borrowing Subsidiary, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings of any jurisdiction within which it is organized or does
business or is managed or controlled or has its head or principal office or from
or through which such Borrowing Subsidiary elects to make such payment, and all
liabilities with respect thereto, excluding (A) in the case of each Lender and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by any jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or, as to the United
States of America or any state thereof or any political subdivision of any of
them, is doing business or any political subdivision thereof and by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (B) in the case of each Lender and the Administrative
Agent, any income tax or franchise tax imposed on it by a jurisdiction (except
the United States of America or any state thereof or any political subdivision
of any of them) as a result of a connection between such jurisdiction and such
Lender or the Administrative Agent (as the case may be) (other than as a result
of such Lender’s or the Administrative Agent’s having entered into this
Agreement, performing hereunder or enforcing this Agreement), (C) any payment of
tax which the Borrower is obliged to make pursuant to Section 159 of the Income
and Corporation Taxes Act 1970 of the United Kingdom (or any re-enactment or
replacement thereof) on behalf of a Lender which is resident for tax purposes in
the United Kingdom but is not recognized as a bank by H.M. Inland Revenue, (D)
Other Taxes as defined in subsection (b) below and (E) any United States
withholding tax imposed under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Person shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any Note to any
Lender or the Administrative Agent, (i) the sum payable shall be increased by
the Borrower or applicable Borrowing Subsidiary as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or such
Borrowing Subsidiary shall make such deductions and (iii) the Borrower or such
Borrowing Subsidiary shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
(b)    In addition, the Borrower or the Borrowing Subsidiary shall pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
under any Notes or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any Notes (hereinafter referred to as “Other
Taxes”). Each Bank and the Administrative Agent represents that at the date of
this Agreement it is not aware of any Other Taxes applicable to it. Each Lender
and the Administrative Agent agrees to notify the Borrower or such Borrowing
Subsidiary on becoming aware of the imposition of any such Other Taxes.

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

26



(c)    The Borrower or the Borrowing Subsidiary will indemnify each Lender and
the Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.12) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses not attributable to acts or omissions of any
party other than the Borrower or such Borrowing Subsidiary) arising therefrom or
with respect thereto. This indemnification shall be paid within 30 days from the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.
(d)    As soon as practicable after the date of any payment of Taxes (other than
Taxes of the United States of America or any state thereof or political
subdivision of any of them), the Borrower or the Borrowing Subsidiary will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof (if any
such receipt is reasonably available), other evidence of such payment or, if
neither a receipt nor other evidence is available, a statement by the Borrower
or such Borrowing Subsidiary confirming payment thereof.
(e)    (i) Each Lender and the Administrative Agent will, from time to time as
requested by the Borrower or the Borrowing Subsidiary in writing, provide the
Borrower or the Borrowing Subsidiary with any applicable forms, completed and
signed, that may be required by the tax authority of a jurisdiction in order to
certify such Lender’s or the Administrative Agent’s exemption from or applicable
reduction in any applicable Taxes of such jurisdiction with respect to any and
all payments that are subject to such an exemption or reduction to be made to
such Lender or the Administrative Agent hereunder and under any Notes, if the
Lender or the Administrative Agent is entitled to such an exemption or
reduction.
(ii)    If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower, at the time or times prescribed by law and at such time or times
reasonably requested in writing by the Borrower, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested in writing by the
Borrower as may be necessary for the Borrower to comply with its obligations
under FATCA, to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of this Section 2.12(e)(ii) FATCA shall include
amendments made to FATCA after the date of this Agreement.
(f)    Notwithstanding anything contained herein to the contrary, the Borrower
or the Borrowing Subsidiary shall not be required to pay any additional amounts
pursuant to this Section on account of any Taxes of, or imposed by, the United
States, to any Lender or the Administrative Agent (as the case may be) which is
not entitled on the date on which it signed this Agreement (or, in the case of
an assignee of a Lender, on the date on which the assignment to it became
effective or, in the case of any Assuming Lender, on the date it signs the
applicable Assumption Agreement), to submit Form W-8BEN or Form W-8ECI or a
certification that it is a corporation or other entity organized in or under the
laws of the United States or a state thereof,

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

27



so as to establish a complete exemption from such Taxes with respect to all
payments hereunder and under any Notes. For any period with respect to which a
Lender has failed to provide the Borrower or the Administrative Agent with the
appropriate form or certificate pursuant to Section 2.12(f) (unless such failure
is due to a change in treaty, law or regulation occurring subsequent to the date
on which such form or certificate originally was required to be provided), or
with respect to which any representation or certification on any such form or
certificate is, or proves to be, materially incorrect, false or misleading when
so made, such Lender shall not be entitled to receive additional amounts or
indemnification under this Section 2.12 with respect to Taxes imposed by the
United States and such Lender shall indemnify and reimburse the Borrower for any
Taxes or Other Taxes which were required to be withheld but which were not
withheld as a result of such Lender’s failure to provide the appropriate form or
certificate of such Lender’s materially incorrect, false or misleading
representations or certifications and for which the Borrower or such Borrowing
Subsidiary subsequently is required to account, and does account, to the United
States tax authorities; provided that if a Lender which is otherwise exempt from
or subject to a reduced rate of withholding tax, becomes subject to Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps (at such Lender’s cost and expense) as such Lender shall
reasonably request to assist such Lender to recover such Taxes.
(g)    At the request of Borrower or a Borrowing Subsidiary, any Lender claiming
any additional amounts payable pursuant to this Section 2.12 shall use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts which may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
The Borrower or such Borrowing Subsidiary shall reimburse such Lender for the
Borrower’s or such Borrowing Subsidiary’s equitable share of such Lender’s
reasonable expenses incurred in connection with such change or in considering
such a change.
(h)    In the event that the Borrower makes an additional payment under Section
2.12(a) or 2.12(c) for the account of any Lender and such Lender, in its sole
good faith opinion, determines that is has finally and irrevocably received a
refund of any tax paid or payable by it in respect of or calculated with
reference to the deduction or withholding giving rise to such additional
payment, such Lender shall, to the extent that it determines that it can do so
without prejudice to the retention of the amount of such refund, pay to the
Borrower such amount as such Lender shall, in its sole good faith opinion, have
determined is attributable to such deduction of withholding and will leave such
Lender (after such payment) in no worse position than it would have been had the
Borrower not been required to make such deduction or withholding. Nothing
contained herein shall (i) interfere with the right of a Lender to arrange its
tax affairs in whatever manner it thinks fit or (ii) oblige any Lender to claim
any refund or to disclose any information relating to its tax affairs or any
computations in respect thereof or (iii) require any Lender to take or refrain
from taking any action that would prejudice its ability to benefit from any
other refund to which it may be entitled.
(i)    Without prejudice to the survival of any other agreement of the Borrower
and its Borrowing Subsidiaries hereunder, the agreements and obligations of the
Borrower and its Borrowing Subsidiaries contained in this Section 2.12 shall
survive the payment in full of

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

28

principal and interest hereunder and under any Notes, provided, however, that
the Borrower or such Borrowing Subsidiary has received timely notice of the
assertion of any Taxes or Other Taxes in order for it to contest such Taxes or
Other Taxes to the extent permitted by law.
SECTION 2.13. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances (whether for principal, interest, fees
or otherwise) made by it (other than pursuant to Section 2.07, 2.10 or 2.12) in
excess of its ratable share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances made by them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them,
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each of the
Borrower and any Borrowing Subsidiary agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower or such Borrowing Subsidiary, as
the case may be, in the amount of such participation.
SECTION 2.14. Increase in the Aggregate Commitments.
(a) The Borrower may, at any time but in any event not more than twice in any
calendar year prior to the Termination Date, by notice to the Administrative
Agent, request that the aggregate amount of the Commitments be increased by an
amount of $10,000,000 or an integral multiple of $10,000,000 in excess thereof
(each a “Commitment Increase”) to be effective as of a date that is at least 45
days prior to the scheduled Termination Date (without giving effect to the
proviso contained in the definition thereof) then in effect (the “Increase
Date”) as specified in the related notice to the Administrative Agent; provided,
however, that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $2,500,000,000 and (ii) the applicable conditions precedent set
forth in Section 3.02 shall have been satisfied as of the date of such request
and as of the applicable Increase Date.
(b)    The Administrative Agent shall promptly notify the Lenders, if any,
identified by the Borrower of a request by the Borrower for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders wishing to participate in the Commitment Increase must commit to an
increase in the amount of their respective Commitments (the “Commitment Date”).
Each Lender so identified by the Borrower that is willing to participate in such
requested Commitment Increase (each an “Increasing Lender”) shall give written
notice to the Administrative Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If such Lenders notify
the Administrative Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

29

exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among such Lenders willing to participate
therein in such amounts as are agreed between the Borrower and the
Administrative Agent.
(c)    If the Borrower shall have requested any of the Lenders to participate in
any Commitment Increase, promptly following each Commitment Date, the
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Lenders are willing to participate in the requested Commitment
Increase. If the aggregate amount by which the Lenders are willing to
participate in any requested Commitment Increase on any such Commitment Date is
less than the requested Commitment Increase, or if the Borrower shall elect not
to request that any of the Lenders participate in such Commitment Increase, then
the Borrower may extend offers to one or more financial institutions reasonably
acceptable to the Administrative Agent to participate in such Commitment
Increase or any portion of the requested Commitment Increase that has not been
committed to by the Lenders, if any, so invited to increase Commitments pursuant
to Section 2.14(b) as of the applicable Commitment Date; provided, however, that
the Commitment of each such institution shall be in an amount of not less than
$10,000,000.
(d)    On each Increase Date, each institution that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.14(c) (each such institution and each Person that agrees to an extension of
the Termination Date in accordance with Section 2.15(c), an “Assuming Lender”)
shall become a Lender party to this Agreement as of such Increase Date and the
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.14(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:
(i)    (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Finance Committee of such Board approving the Commitment
Increase and (B) an opinion of counsel for the Borrower (which may be in-house
counsel), in form and substance reasonably satisfactory to the Administrative
Agent;
(ii)    an assumption agreement from each Assuming Lender, substantially in the
form of Exhibit E hereto (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing reasonably satisfactory to the Borrower and the
Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.14(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrower, on or before 1:00 P.M. (New York City time), by facsimile, of
the occurrence of the Commitment Increase to be effected on such Increase Date
and shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, purchase

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

30

at par that portion of outstanding Advances of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Advances to be funded and held on a pro rata basis by the Lenders in
accordance with their respective Commitments.
Notwithstanding anything to the contrary in this Section 2.14, the Borrower may
at any time prior to November 15, 2011 increase the aggregate amount of the
Commitments by accepting the Commitment of any one or more financial
institutions reasonably acceptable to the Administrative Agent, subject only to
the satisfaction of the conditions precedent to a Commitment Increase set forth
in Section 3.02.
SECTION 2.15. Extension of Termination Date. (a) At least 60 days but not more
than 90 days prior to the next Anniversary Date, the Borrower, by written notice
to the Administrative Agent, may request an extension of the Termination Date in
effect at such time by one calendar year from its then scheduled expiration. The
Administrative Agent shall promptly notify each Lender of such request, and each
Lender shall in turn, in its sole discretion, not earlier than 45 days nor later
than 30 days prior to such Anniversary Date, notify the Borrower and the
Administrative Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Administrative Agent and the
Borrower in writing of its consent to any such request for extension of the
Termination Date prior to 30 days prior to such Anniversary Date, such Lender
shall be deemed to be a Non-Consenting Lender with respect to such request. The
Administrative Agent shall notify the Borrower not later than 30 days prior to
such next Anniversary Date of the decision of the Lenders regarding the
Borrower’s request for an extension of the Termination Date.
(b)    If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.15, the Termination Date in
effect at such time shall, effective as at such next Anniversary Date (the
“Extension Date”), be extended for one calendar year; provided that on each
Extension Date, the applicable conditions precedent set forth in Section 3.02
shall have been satisfied. If Lenders holding more than 50% of the Commitments,
but less than all of the Lenders, consent in writing to any such request in
accordance with subsection (a) of this Section 2.15, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date, be
extended as to those Lenders that so consented (each a “Consenting Lender”) but
shall not be extended as to any other Lender (each a “Non-Consenting Lender”).
To the extent that the Termination Date is not extended as to any Lender
pursuant to this Section 2.15 and the Commitment of such Lender is not assumed
in accordance with subsection (c) of this Section 2.15 on or prior to the
applicable Extension Date, the Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.10, 2.12 and
8.04, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.
(c)    If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.15, the Borrower may arrange for one or more
Consenting Lenders or other Persons as Assuming Lenders (x) to assume, effective
as of the Extension Date



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

31

or such other date as may be agreed among the Borrower, the Non-Consenting
Lender, such Consenting Lenders or Persons and the Administrative Agent, any
Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender and (y) to accept,
effective as of the Extension Date or such later date as any Assuming Lender
executes and delivers an Assumption Agreement, the Termination Date applicable
to Consenting Lenders; provided, however, that the amount of the Commitment of
any such Assuming Lender as a result of such substitution shall in no event be
less than $10,000,000 unless the amount of the Commitment of such Non-Consenting
Lender is less than $10,000,000, in which case such Assuming Lender shall assume
all of such lesser amount; and provided further that:
(i)    any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, owing to such Non-Consenting Lender plus (B) any accrued but
unpaid commitment fees owing to such Non-Consenting Lender as of the effective
date of such assignment;
(ii)    all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.10,
2.12 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Administrative Agent an
Assumption Agreement, duly executed by such Assuming Lender, such Non-Consenting
Lender, the Borrower and the Administrative Agent, (B) any such Consenting
Lender shall have delivered confirmation in writing satisfactory to the Borrower
and the Administrative Agent (acting reasonably) as to the increase in the
amount of its Commitment and (C) each Non-Consenting Lender being replaced
pursuant to this Section 2.15 shall have delivered to the Administrative Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
(d)    If Lenders holding more than 50% of the Commitments (before giving effect
to any assignments pursuant to subsection (c) of this Section 2.15) consent in a
writing delivered to the Administrative Agent to a requested extension (whether
by execution or delivery of an Assumption Agreement or otherwise) not later than
one Business Day prior to such Extension



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

32

Date, the Administrative Agent shall so notify the Borrower, and, so long as the
applicable conditions precedent set forth in Section 3.02 shall have been
satisfied as of such Extension Date, or shall occur as a consequence thereof,
the Termination Date then in effect shall be extended for the additional
one-year period as described in subsection (a) of this Section 2.15, and all
references in this Agreement, and in any Notes to the “Termination Date” shall,
with respect to each Consenting Lender and each Assuming Lender for such
Extension Date, refer to the Termination Date as so extended. Promptly following
each Extension Date, the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) of the extension of the
scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.
SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Administrative Agent) to the effect that an Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender an Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.
(b)    The Register maintained by the Administrative Agent pursuant to Section
8.07(c) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assumption Agreement and each Assignment and Assumption delivered
to and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
SECTION 2.17.    Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, the
Administrative Agent shall deliver written notice to such effect upon obtaining
knowledge of such event to the





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

33

Borrower and such Defaulting Lender, and the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(i)    Commitment Fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.03;
(ii)    the Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders, as the case may be,
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.01); provided that such Defaulting
Lender shall continue to have voting rights with respect to (x) any amendment,
waiver or consent that would increase or extend such Defaulting Lender’s
commitment or postpone any scheduled date of payment of or reduce the principal
of, or interest on any Advances or fees owing to such Defaulting Lender (except
as set forth in clause (i) above), (y) any amendment, waiver or consent
modifying the terms of this proviso, or (z) any amendment, waiver or consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than any other Lender or any other affected Lender, as the case may
be; and
(iii)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.13)
shall be deemed to have satisfied such payment obligation owing to such
Defaulting Lender but, in lieu of being distributed to such Defaulting Lender,
subject to any applicable requirements of law, be applied (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the funding of any Advance in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent and (iii) third, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.
(b)    If the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender or upon receipt by the Administrative Agent and the
Borrower of the confirmation referred to in clause (iv) of the definition of
“Defaulting Lender”, as applicable, then on such date such Lender shall purchase
at par such portion of the Advances of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Advances ratably in accordance with its respective Commitment and such Lender
shall cease to be a Defaulting Lender..
SECTION 2.18. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.10, (b) any Lender delivers a notice from a Lender as described
in Section 2.02(b)(i), (c) the Borrower is required to pay additional amounts to
the Administrative Agent, any Lender or any governmental authority for the
account of any Lender pursuant to Section 2.12 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3(a), (d) any Lender is a Defaulting Lender or (e) any Lender does
not approve any consent, waiver or amendment that (x) requires the approval of
all



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

34

affected Lenders in accordance with the terms of Section 8.01 and (y) has been
approved by the Required Lenders (a “Non-Approving Lender”), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.07 (other than any requirement that such Lender
being replaced consent or otherwise approve such assignment)), all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 8.07;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.19. License Agreement and CDS Data. (a) The Administrative Agent
hereby notifies the Borrower and the Lenders that it has entered into a
licensing agreement (the “Licensing Agreement”) with Markit, pursuant to which
Markit will provide to the Administrative Agent for each Business Day a
composite end of day applicable credit default swap spread of the Borrower (the
“CDS Data”) that the Administrative Agent will use to determine the Credit
Default Swap Spread. The Administrative Agent hereby further notifies the
Borrower and the Lenders that, pursuant to the Licensing Agreement, (i) the CDS
Data will be provided by Markit on an “as is” basis, without express or implied
warranty as to accuracy, completeness, title, merchantability or fitness for a
particular purpose, (ii) Markit has no liability to the Administrative Agent for
any inaccuracies, errors or omissions in the CDS Data, except in the event of
its gross negligence, fraud or willful misconduct, (iii) the CDS Data, as
provided by Markit, constitutes confidential information (and each Lender agrees
to treat such information in confidence to the same extent and in the same
manner as such Bank is required to hold Confidential Information pursuant to
Section 8.13 hereof), (iv) the CDS Data, as provided by



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

35

Markit, may be used by the Administrative Agent, the Borrower and the Lenders
solely for the purposes of this Agreement and (v) Markit and the Administrative
Agent, except in each case in the event of its gross negligence, fraud or
willful misconduct, shall have no liability whatsoever to either the Borrower or
any Lender or any client of a Lender, whether in contract, in tort, under a
warranty, under statute or otherwise, in respect of any loss or damage suffered
by the Borrower, such Lender or client as a result of or in connection with any
opinions, recommendations, forecasts, judgments or any other conclusions, or any
course of action determined, by such Lender or any client of such Lender based
on the CDS Data. Each of the Borrower and the Lenders (other than Citibank,
N.A., in its capacity as the Administrative Agent, which is a party thereto)
agrees that it shall not be a third party beneficiary of the Licensing Agreement
and shall have no rights or obligations thereunder.
(b)    The CDS Data shall be made available to the Borrower pursuant to
procedures agreed upon by the Borrower and the Administrative Agent. The
Borrower agrees that it will use reasonable efforts (e.g., procedures
substantially comparable to those applied by the Borrower in respect of
non-public information as to the business of the Borrower) to keep confidential
the CDS Data and the related materials provided by Markit pursuant to the
Licensing Agreement to the extent that the same is not and does not become
publicly available.
(c)    It is understood and agreed that in the event of a breach of
confidentiality, damages may not be an adequate remedy and that the Licensing
Agreement provides that Markit shall be entitled to injunctive relief to
restrain any such breach, threatened or actual.
(d)    The Borrower acknowledges that each of the Administrative Agent and the
Lenders from time to time may conduct business with and may be a shareholder of
Markit and that each of the Administrative Agent and the Lenders may have from
time to time the right to appoint one or more directors to the board of
directors of Markit.
(e)    Notwithstanding the foregoing, the Administrative Agent hereby represents
and warrants to the Borrower that the Administrative Agent has the express
authority under the Licensing Agreement to provide the CDS Data and the related
materials provided from time to time by Markit to the Borrower.
ARTICLE III
CONDITIONS OF LENDING
SECTION 3.01. Precedent to Effectiveness of Section 2.01. Section 2.01 of this
Agreement shall become effective on and as of the first date (the “Closing
Date”) on which the Administrative Agent shall have received, on or before the
Closing Date, the following, each dated such date, in form and substance
reasonably satisfactory to each Lender:
(a)    If requested by such Lender pursuant to Section 2.16, Note payable to the
order of such Lender.
(b)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes and each Guaranty, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Notes.

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

36

(c)    A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.
(d)    A certificate of a duly authorized officer of the Borrower certifying
that the representations and warranties contained in Section 4.01 are correct in
all material respects, on and as of such date (before and after giving effect to
any Borrowing on such date and the application of the proceeds therefrom), as
though made on and as of such date, and that no event has occurred and is
continuing (or would result from any such Borrowing or application of the
proceeds thereof) which constitutes a Default.
(e)    A favorable opinion of Sidley Austin LLP, special counsel for the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent.
(f)    A favorable opinion of Shearman & Sterling LLP, counsel for the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent.
(g)    Evidence of the termination of the Commitments under the Existing Credit
Agreement.
SECTION 3.02. Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date. The obligation of each Lender to make an Advance on the occasion
of each Borrowing (including the initial Borrowing), each Commitment Increase
and each extension of the Commitments pursuant to Section 2.15 shall be subject
to the further conditions precedent that on the date of such Borrowing, the
applicable Increase Date or the applicable Extension Date the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, request for Commitment Increase, request for Commitment extension and
the acceptance by the Borrower or any Borrowing Subsidiary of the proceeds of
such Borrowing shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing, such Increase Date or such Extension Date
such statements are true):
(a)    The representations and warranties contained in Section 4.01 (other than
the last sentence of Section 4.01(e) and other than Section 4.01(f)(i)) are
correct in all material respects, on and as of the date of such Borrowing, such
Commitment Increase or such Extension Date, before and after giving effect
thereto, and to the application of the proceeds from such Borrowing, as though
made on and as of such date, and
(b)    No event has occurred and is continuing, or would result from such
Borrowing, such Commitment Increase or such Extension Date or from the
application of the proceeds therefrom, which constitutes a Default.
SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

37

contemplated by this Agreement shall have received notice from such Lender prior
to the Initial Borrowing specifying its objection thereto.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation.
(b)    The execution, delivery and performance by the Borrower of this Agreement
and the Notes are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or by-laws or (ii) applicable law or any material contractual
restriction binding on or affecting the Borrower.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement or the
Notes.
(d)    This Agreement is, and each of the Notes when executed and delivered
hereunder will be, the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as the same may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally,
or by general principles of equity.
(e)    The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2010 and the related consolidated statements of
income, cash flow and retained earnings of the Borrower and its Consolidated
Subsidiaries for the fiscal year then ended, accompanied by a report of
PricewaterhouseCoopers LLP, independent registered public accounting firm,
copies of which have been furnished to each Bank, fairly present the
consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at such date and the consolidated results of the operations of
the Borrower and its Consolidated Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied (except for mandated changes in accounting disclosed in
such financial statements). Except as set forth in the SEC Reports or otherwise
disclosed to each of the Banks in writing prior to the date hereof, since
December 31, 2010 there has been no Material Adverse Change; provided that the
representation made in the last sentence of this Section 4.01(e) shall only be
made (or deemed made) on the Closing Date and on each date on which the Borrower
shall request an increase of the Commitments pursuant to Section 2.14(a) or an
extension of the Termination Date pursuant to Section 2.15(a).
(f)    There is no pending or (to the knowledge of the Borrower) threatened
action or proceeding, including, without limitation, any Environmental Action,
affecting the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

38

that (i) is reasonably likely to have a Material Adverse Effect, other than as
disclosed in the SEC Reports or on Schedule 4.01(f) (the “Disclosed
Litigation”), and there has been no change in the status, or financial effect on
the Borrower or any of its Subsidiaries, of the Disclosed Litigation from that
described in the SEC Reports or on Schedule 4.01(f) which is reasonably likely
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or Guaranty; provided
that the representation made in clause (i) of this Section 4.01(f) shall only be
made (or deemed made) on the Closing Date and on each date on which the Borrower
shall request an extension of the Termination Date pursuant to Section 2.15(a).
(g)    None of the Borrower or any of its Subsidiaries is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no proceeds of any Advance will be used in such
manner as to cause any Lender to be in violation of such Regulation U.
(h)    The Borrower and each Subsidiary are in compliance in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority, non-compliance with which would have a
Material Adverse Effect.
(i)    In the ordinary course of its business, the Borrower conducts reviews
(which reviews are in varying stages of implementation) of the effect of
Environmental Laws on the business, operations and properties of the Borrower
and its Subsidiaries, in the course of which it identifies and evaluates
associated liabilities and costs. On the basis of these reviews, the Borrower
has reasonably concluded that Environmental Laws are unlikely to have a Material
Adverse Effect.
(j)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that is reasonably likely to result in a Material Adverse
Effect.
(k)    The most recently filed Schedule SB (Actuarial Information) annual report
(Form 5500 Series) for each Plan was complete and accurate in all material
respects and fairly presented the funding status of such Plan as of the date of
such Schedule SB, and since the date of such Schedule SB, there has been no
change in such funding status which is reasonably likely to have a Material
Adverse Effect.
(l)    Neither the Borrower nor any of its ERISA Affiliates has incurred, or is
reasonably expected to incur, any Withdrawal Liability to any Multiemployer Plan
which is reasonably likely to have a Material Adverse Effect.
(m)    Neither the Borrower nor any of its ERISA Affiliates has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, insolvent or has been terminated, within the meaning of Title IV
of ERISA, or has been determined to be in “endangered” or “critical” status
within the meaning of Section 432 of the Code or Section 305 of ERISA, which in
any case would be reasonably likely to have a Material Adverse Effect, and no
such Multiemployer Plan is reasonably expected

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

39

to be in reorganization or to be terminated, within the meaning of Title IV of
ERISA, or to be in endangered or critical status, which in any case would be
reasonably likely to have a Material Adverse Effect.
(n)    Except as set forth in the financial statements described in
Section 4.01(e) or delivered pursuant to Section 5.01(e), the Borrower and its
Subsidiaries have no material liability with respect to “expected postretirement
benefit obligations” within the meaning of Statement of Financial Accounting
Standards No. 106.
(o)    The Borrower and each Subsidiary have filed all material tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties other than those not yet delinquent
and except for those contested in good faith, or provided adequate reserves for
payment thereof.
(p)    The Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
(q)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers and employees,
are in compliance with Anti-Corruption Laws, except to the extent the failure to
do so would not have a Material Adverse Effect, and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or to the knowledge
of the Borrower or such Subsidiary, any of their respective directors, officers
or employees or any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing is intended to be used for the
purpose of violating any Anti-Corruption Law or in violation of applicable
Sanctions.
ARTICLE V
COVENANTS OF THE BORROWER
SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Required Lenders shall otherwise consent in writing:
(a)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each Significant Subsidiary to preserve and maintain, its corporate
existence except as permitted under Section 5.02(b); provided, however, that the
Borrower or any Significant Subsidiary shall not be required to preserve the
corporate existence of any Significant Subsidiary if the Board of Directors of
the Borrower shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or such Significant
Subsidiary, as the case may be, and that the liquidation thereof is not
disadvantageous in any material respect to the Lenders.



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

40

(b)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations
and orders, where any failure to comply would have a Material Adverse Effect,
such compliance to include, without limitation, paying before the same become
delinquent all material taxes, assessments and governmental charges imposed upon
it or upon its property except to the extent contested in good faith; and
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.
(c)    Maintenance of Properties, Etc. Maintain and preserve, and cause each
Significant Subsidiary to maintain and preserve, all of its properties which are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not be reasonably likely to have a Material Adverse Effect.
(d)    Maintenance of Insurance. Maintain, and cause each Significant Subsidiary
to maintain, insurance with responsible and reputable insurance companies or
associations (including affiliated companies) for such amounts, covering such
risks and with such deductibles as is usually carried by companies of comparable
size engaged in similar businesses and owning similar properties in the same
general areas in which the Borrower or such Subsidiary operates, or maintain a
sound self-insurance program for such risks as may be prudently self-insured.
(e)    Reporting Requirements. Furnish to the Administrative Agent (and the
Administrative Agent shall promptly furnish copies thereof to the Lenders via
IntraLinks or other similar password-protected restricted internet site):
(i)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and related consolidated statements of income and
cash flow for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, prepared in accordance with generally
accepted accounting principles applicable to interim statements and certified by
the treasurer, chief financial officer or corporate controller of the Borrower,
provided that financial statements required to be delivered pursuant to this
clause (i) may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date on which such documents are posted on the
Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Administrative Agent have access and the Lenders and the
Administrative Agent may rely on such documents to the same extent as if such
documents had been delivered to each of them directly;
(ii)    as soon as available and in any event within 105 days after the end of
each fiscal year of the Borrower, a copy of the annual report for such year for
the Borrower and its Consolidated Subsidiaries, containing consolidated
financial statements for such year certified without exception as to scope by



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

41

PricewaterhouseCoopers LLP or other independent registered public accounting
firm reasonably acceptable to the Required Lenders, provided that if different
components of such consolidated financial statements are separately audited by
different independent public accounting firms, then the audit report of any such
accounting firm may contain a qualification or exception as to scope of such
audit insofar as it is limited to the specified component of such consolidated
financial statements, provided, further, that financial statements required to
be delivered pursuant to this clause (ii) may be delivered electronically and,
if so delivered, shall be deemed to have been delivered on the date on which
such documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
and the Lenders and the Administrative Agent may rely on such documents to the
same extent as if such documents had been delivered to each of them directly;
(iii)    concurrently with the financial statements delivered pursuant to clause
(ii) above, a certificate of the treasurer, chief financial officer or corporate
controller of the Borrower, and concurrently with the financial statements
delivered pursuant to clause (i) above, a certificate of the treasurer or
corporate controller of the Borrower, stating in each case that a review of the
activities of the Borrower and its Consolidated Subsidiaries during the
preceding quarter or fiscal year, as the case may be, has been made under his or
her supervision to determine whether the Borrower has fulfilled all of its
respective obligations under this Agreement and the Notes, and also stating
that, to the best of his or her knowledge, (x) no Default has occurred, or (y)
if any Default exists, specifying such Default, the nature and status thereof,
and the action the Borrower is taking or proposes to take with respect thereto;
(iv)    as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default and the action which the Borrower has taken and proposes to take with
respect thereto;
(v)    promptly after the filing or receiving thereof each notice that the
Borrower or any ERISA Affiliate receives from the PBGC regarding the
Insufficiency of any Single Employer Plan for purposes of a distress termination
of such Plan under Title IV of ERISA and, to any Lender requesting same, copies
of each Form 5500 annual return/report (including Schedule SB thereto) filed
with respect to each Plan under ERISA with the Department of Labor; and
(vi)    such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any of its Subsidiaries as any Lender through
the Administrative Agent may from time to time reasonably request.
SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, without
the written consent of the Required Lenders:



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

42

(a)    Liens, Etc. Create or suffer to exist, or permit any of its Principal
Domestic Subsidiaries to create or suffer to exist, any Lien on any Restricted
Property, whether now owned or hereafter acquired, without making effective
provision (and the Borrower covenants and agrees that it will make or cause to
be made effective provision) whereby the Advances shall be directly secured by
such Lien equally and ratably with (or prior to) all other indebtedness secured
by such Lien as long as such other indebtedness shall be so secured; provided,
however, that there shall be excluded from the foregoing restrictions:
(i)    Liens securing Debt not exceeding $100,000,000 which are existing on the
date hereof on Restricted Property; and, if any property now owned or leased by
Borrower or by a present Principal Domestic Subsidiary at any time hereafter
becomes a Principal Domestic Manufacturing Property, any Liens existing on the
date hereof on such property securing the Debt now secured or evidenced thereby;
(ii)    Liens on Restricted Property of a Principal Domestic Subsidiary as
security for Debt of such Subsidiary to the Borrower or to another Principal
Domestic Subsidiary;
(iii)    in the case of any corporation which becomes a Principal Domestic
Subsidiary after the date of this Agreement, Liens on Restricted Property of
such Principal Domestic Subsidiary which are in existence at the time it becomes
a Principal Domestic Subsidiary and which were not incurred in contemplation of
its becoming a Principal Domestic Subsidiary;
(iv)    any Lien existing prior to the time of acquisition of any Principal
Domestic Manufacturing Property acquired by the Borrower or a Principal Domestic
Subsidiary after the date of this Agreement through purchase, merger,
consolidation or otherwise;
(v)    any Lien on any Principal Domestic Manufacturing Property (other than a
Major Domestic Manufacturing Property) acquired or constructed by the Borrower
or a Principal Domestic Subsidiary after the date of this Agreement, which is
placed on such Property at the time of or within 180 days after the acquisition
thereof or prior to, at the time of or within 180 days after completion of
construction thereof to secure all or a portion of the price of such acquisition
or construction or funds borrowed to pay all or a portion of the price of such
acquisition or construction;
(vi)    extensions, renewals or replacements of any Lien referred to in clause
(i), (iii), (iv) or (v) of this subsection (a) to the extent that the principal
amount of the Debt secured or evidenced thereby is not increased, provided that
the Lien is not extended to any other Restricted Property unless the aggregate
value of Restricted Property encumbered by such Lien is not materially greater
than the value (as determined at the time of such extension, renewal or
replacement) of the Restricted Property originally encumbered by the Lien being
extended, renewed or replaced;



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

43

(vii)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, vendors’ and landlords’ liens, and Liens arising out of judgments
or awards against the Borrower or any Principal Domestic Subsidiary which are
(x) immaterial or (y) with respect to which the Borrower or such Subsidiary at
the time shall currently be prosecuting an appeal or proceedings for review and
with respect to which it shall have secured a stay of execution pending such
appeal or proceedings for review;
(viii)    minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, rights of way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, and zoning or other restrictions
as to the use of any Principal Domestic Manufacturing Property, which
exceptions, encumbrances, easements, reservations, rights and restrictions do
not, in the opinion of the Borrower, in the aggregate materially detract from
the value of such Principal Domestic Manufacturing Property or materially impair
its use in the operation of the business of the Borrower and its Principal
Domestic Subsidiaries; and
(ix)    any Lien on Restricted Property not referred to in clauses (i) through
(viii) of this subsection (a) if, at the time such Lien is created, incurred,
assumed or suffered to be created, incurred or assumed, and after giving effect
thereto and to the Debt secured or evidenced thereby, the aggregate amount of
all outstanding Debt of the Borrower and its Principal Domestic Subsidiaries
secured or evidenced by Liens on Restricted Property which are not referred to
in clauses (i) through (viii) of this subsection (a) and which do not equally
and ratably secure the Advances shall not exceed 15% of Consolidated Net
Tangible Assets.
If at any time the Borrower or any Principal Domestic Subsidiary shall create,
incur or assume or suffer to be created, incurred or assumed any Lien on
Restricted Property by which the Advances are required to be secured pursuant to
the requirements of this subsection (a), the Borrower will promptly deliver to
each Lender an opinion, in form and substance reasonably satisfactory to the
Required Lenders, of the General Counsel of the Borrower (so long as the General
Counsel is able to render an opinion as to the relevant local law) or other
counsel reasonably satisfactory to the Required Lenders, to the effect that the
Advances have been secured in accordance with such requirements.
(b)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Significant
Subsidiaries to do so, except that (i) any Subsidiary of the Borrower may merge
or consolidate with or into, or transfer assets to, any other Subsidiary of the
Borrower, (ii) any Subsidiary of the Borrower may merge or consolidate with or
into or transfer assets to the Borrower, (iii) the Borrower may merge with or
transfer assets to, and any Subsidiary of the Borrower may merge or consolidate
with or into or transfer assets to, any other Person, provided that (A) in each
case, immediately after giving effect to such proposed transaction, no Default
would exist, (B)



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

44

in the case of any such merger to which the Borrower is a party, the Borrower is
the surviving corporation and (C) in the case of any such merger or
consolidation of a Borrowing Subsidiary of the Borrower with or into any other
Person, the Borrower shall remain the guarantor of such Subsidiary’s obligations
hereunder, and (iv) the Borrower may liquidate or dissolve any Subsidiary if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and not materially disadvantageous to the Lenders.
(c)    Use of Proceeds. Use, or permit any of its Subsidiaries to use, any
proceeds of any Advance for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), or to extend credit to others for such purpose, if,
following application of the proceeds of such Advance, more than 25% of the
value of the assets of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis, or, during any period in which any Advance made to a
Borrowing Subsidiary is outstanding, of such Borrowing Subsidiary only or of
such Borrowing Subsidiary and its Subsidiaries on a consolidated basis, which
are subject to the restrictions of Section 5.02(a) or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender, relating to Debt and within the scope of
Section 6.01(d) (without giving effect to any limitation in principal amount
contained therein) will be margin stock (as defined in such Regulation U) ; or
request any Borrowing, or use, or permit its Subsidiaries and its or their
respective directors, officers and employees to use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) in any manner that
would result in the violation of Sanctions, for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower or any Borrowing Subsidiary shall fail to pay when due any
principal of any Note or to pay, within five days after the date when due, the
interest on any Note, any fees or any other amount payable hereunder or under
any Guaranty; or
(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement or any
Guaranty shall prove to have been incorrect in any material respect when made;
or
(c)    The Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.01(a) (as to the Company), 5.01(e)(iv) or 5.02,
or (ii) any other term, covenant or agreement contained in this Agreement (other
than those



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

45

referred to in clauses (a) and (b) of this Section 6.01) on its part to be
performed or observed if the failure to perform or observe such other term,
covenant or agreement referred to in this clause (ii) shall remain unremedied
for 30 days after written notice thereof shall have been given to the Borrower
by the Administrative Agent or any Lender; or
(d)    The Borrower or any of its Significant Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $150,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or
(e)    The Borrower or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed and
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or
(f)    Any judgment or order for the payment of money in excess of $150,000,000
(calculated after deducting from the sum so payable each amount thereof which
will be paid by any insurer that is not an Affiliate of the Borrower to the
extent such insurer has confirmed in writing its obligation to pay such amount
with respect to such judgment or order) shall be rendered against the Borrower
or any of its Significant Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be any period of 30 (or 60, in the case of any foreign judgment or
order) consecutive days during which such judgment or order shall remain
unsatisfied and a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

46

(g)    The Borrower or any of its ERISA Affiliates shall have incurred or, in
the reasonable opinion of the Required Lenders, shall be reasonably likely to
incur liability as a result of one or more of the following events which shall
have occurred: (i) any ERISA Event; (ii) the partial or complete withdrawal of
the Borrower or any of its ERISA Affiliates from a Multiemployer Plan; or (iii)
the reorganization, insolvency or termination of a Multiemployer Plan and such
liability would have a Material Adverse Effect; or
(h)    Any Guaranty or any provision of any Guaranty after delivery thereof
pursuant to Section 8.06(b) shall for any reason cease to be valid and binding
on the Borrower, or the Borrower shall so state in writing; or
(i)    At any time prior to December 15, 2011, Colgate-Palmolive International
LLC shall fail to pay principal of or premium or interest on any Debt arising
under the Amended and Restated Facility Agreement dated as of December 3, 2007
(as the same may be further amended, supplemented or otherwise modified from
time to time, the “Facility Agreement”) among Colgate-Palmolive International
LLC, as borrower, Citibank International PLC, as agent, the banks parties
thereto and Citigroup Global Markets Limited, as coordinator, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the Facility Agreement or any
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to such Debt and shall
continue after the applicable grace period, if any, specified in the Facility
Agreement or such instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower or any of its Subsidiaries which borrows hereunder under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower. The Lenders giving any notice hereunder shall give
copies thereof to the Administrative Agent, but failure to do so shall not
impair the effect of such notice.





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

47

In the event the Borrower assigns to one or more Subsidiaries the right to
borrow under this Agreement (as provided in Section 8.06), each reference in
this Article VI to the Borrower shall be a reference to each such Subsidiary as
well as to the Borrower.
ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except to the extent expressly set
forth in Section 7.07, the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 7.02. Rights as a Lender The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 7.03. Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to this Agreement or applicable law, including for
the avoidance

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

48

of doubt any action that may be in violation of the automatic stay under any
debtor relief law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any debtor relief law; and


(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.


(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 6.01), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower or a Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 7.05.    Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

49

respective principal amounts of the Advances then owed to each of such Lenders
(or if no Advances are at the time outstanding or if any Notes are held by
Persons that are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.
SECTION 7.06. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
SECTION 7.07. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, so long as no Event of Default has occurred and is continuing,
subject to the consent of the Borrower, which approval shall not be unreasonably
withheld or delayed, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, so long as no Event
of Default has occurred and is continuing, subject to the consent of the
Borrower, which approval shall not be unreasonably

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

50

withheld or delayed, appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders with, if applicable, the consent of
the Borrower, appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
SECTION 7.08. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder.


SECTION 7.09. No Other Duties, etc.. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
ARTICLE VIII
MISCELLANEOUS
SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

51

any event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by the Borrower and each of the Lenders adversely affected
thereby, do any of the following: (a) waive any of the conditions specified in
Section 3.01 or 3.02 (if and to the extent that the Borrowing for which such
condition or conditions are waived would result in an increase in the aggregate
amount of Advances over the aggregate amount of Advances outstanding immediately
prior to such Borrowing), (b) increase the Commitment of such Lender or subject
such Lender to any additional obligations, (c) reduce the principal of, or rate
of interest on, the Advances or any fees or other amounts payable hereunder to
such Lender, (d) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder to such
Lender; provided that only the consent of the Required Lenders shall be
necessary to amend the provisos set forth in each of Section 2.06(a) and (b) or
to waive any obligation of the Borrower to pay any increased interest pursuant
to the provisos set forth in Section 2.06(a) or (b), (e) change the percentage
of the Commitments or of the aggregate unpaid principal amount of the Advances,
or the number of Lenders, which shall be required for the Lenders or any of them
to take any action hereunder, (f) release the Borrower from its Guaranty or (g)
amend Section 8.06(b)(ii) or this Section 8.01; provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note.
SECTION 8.02. Notices, Etc.Notices Generally. Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
(i)    if to the Borrower or any borrowing Subsidiary, to the Borrower at 300
Park Avenue, New York, New York 10022, Attention of Treasurer (Facsimile No.
(212) 310-2873; Telephone No.(212) 310- 2096);
(ii)    if to the Administrative Agent, to Citibank at 1615 Brett Road, Building
#3, New Castle, Delaware 19720, Attention of Bank Loan Syndications (Facsimile
No. (212) 994-0961; Telephone No. (302) 894-6010;
(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

52

and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar password-protected, restricted electronic transmission
system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Administrative
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person or entity for (i) direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) or (ii) in the absence of gross negligence or willful
misconduct, any other damages arising out of the Borrower’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Borrower provides to the



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

53

Administrative Agent pursuant to this Agreement or the transactions contemplated
therein which is distributed to the Administrative Agent any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.
SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 8.04. Costs, Expenses, Etc. (a) The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, the reasonable fees
and out-of-pocket expenses of not more than one counsel for the Administrative
Agent, with respect thereto and with respect to advising the Administrative
Agent as to its rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all costs and expenses of the Administrative
Agent and the Lenders, if any (including, without limitation, reasonable counsel
fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 8.04(a).
(b)    The Borrower undertakes and agrees to indemnify and hold harmless the
Administrative Agent, Citigroup Global Markets Inc. (the “Arranger”), each
Lender and each of their Affiliates and their officers, directors, employees and
agents (each, an “Indemnified Party”) against any and all claims, damages,
liabilities and expenses (including but not limited to fees and disbursements of
counsel) which may be incurred by or asserted against such Indemnified Party,
except where the direct result of such Indemnified Party’s own gross negligence
or willful misconduct, in connection with or arising out of any investigation,
litigation, or proceeding (whether or not any Indemnified Party is a party
thereto) relating to or arising out of this Agreement, the Notes or any actual
or proposed use of proceeds of Advances hereunder, including but not limited to
any acquisition or proposed acquisition by the Borrower or any Subsidiary of all
or any portion of the stock or substantially all of the assets of any Person. To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any
Advance or the use of the proceeds thereof.
(c)    If any payment of principal of any Eurodollar Rate Advance is made other
than on the last day of the Interest Period for such Advance, as a result of a
prepayment pursuant to Section 2.10 or acceleration of the maturity of the
Advances pursuant to Section 6.01 or for any other reason, the Borrower shall
upon demand by any Lender (with a copy of such demand to the Administrative
Agent) pay to the Administrative Agent for the account of such Lender any



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

54

amounts required to compensate such Lender for any additional losses, costs or
expenses which it may reasonably incur as a result of such payment, including,
without limitation, any loss (excluding in any event loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund or maintain such
Advance. For purposes of this clause (c), the assignment by a Lender of any
Eurodollar Advance other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18 shall
be deemed to be a payment by the Borrower of the principal of such Eurodollar
Advance.
(d)    Without prejudice to the survival of any other agreement or obligation of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in Sections 2.10, 2.12 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement and
any Note held by such Lender, whether or not (in the case of obligations other
than principal and interest) such Lender shall have made any demand under this
Agreement or such Note and although such obligations (other than principal) may
be unmatured. Each Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Lender may have.
SECTION 8.06. Binding Effect; Assignment by Borrower. (a) This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and (subject to Section 8.07) their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of all of the Lenders.
(b)    Notwithstanding subsection (a) above, the Borrower shall have the right
to assign its rights to borrow hereunder (in whole or in part) to any Subsidiary
(a “Borrowing Subsidiary”), provided that (i) such Subsidiary assumes the
obligations of the Borrower hereunder relating to the rights so assigned by
executing and delivering an assignment and assumption agreement reasonably
satisfactory to the Administrative Agent and the Required Lenders, covering
notices, places of payment and other mechanical details, (ii) the Borrower
guarantees such Subsidiary’s obligations thereunder and under any Notes issued
in connection with such assignment and assumption by executing and delivering a
Guaranty substantially in the form of Exhibit F hereto (a “Guaranty”), (iii) the
Borrower and such Subsidiary furnish (x) the



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

55

Administrative Agent with such other documents and legal opinions as the
Administrative Agent or the Required Lenders may reasonably request relating to
the existence of such Subsidiary, its power and authority to request Advances
hereunder, and the authority of the Borrower to execute and deliver such
Guaranty and the legality, validity, binding effect and enforceability of such
assignment, assumption and Guaranty and (y) at least five Business Days in
advance of such assignment, each Lender such documentation and other information
required by governmental authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including as required under the
Patriot Act. in order and (iv) any such assignment to Borrowing Subsidiary
organized under the laws of a jurisdiction outside of the United States of
America shall be made only upon 30 days’ prior notice to the Administrative
Agent. No such assignment and assumption shall substitute Borrowing Subsidiary
for the Borrower or relieve the Borrower named herein (i.e., Colgate-Palmolive
Company) of its obligations with respect to the covenants, representations,
warranties, Events of Default and other terms and conditions of this Agreement,
all of which shall continue to apply to such Borrower and its Subsidiaries.
If the Borrower shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Administrative Agent and the
Borrower, fulfill its Commitment by causing an Affiliate of such Lender to act
as the Lender in respect of such Borrowing Subsidiary.
Each Borrowing Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Borrower at its offices specified in Section 10.1, and such Borrowing
Subsidiary hereby irrevocably appoints the Borrower to give any notice of any
such service of process, and agrees that the failure of the Borrower to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
SECTION 8.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

56

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000 and increments of $1,000,000
in excess thereof, unless each of the Administrative Agent and the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless such assignment is to a Lender or an Affiliate
of a Lender; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen Business Days after having received notice
thereof; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 to be paid by the assignee
Lender or assignor Lender, as applicable; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

57

Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances in accordance with its
proportionate share of the Commitments. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.12 and 8.04, and continue to have obligations
under Section 7.05, in each case with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

58

owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice, and the Administrative Agent
shall make available a copy of the Register to the Borrower from time to time
upon reasonable request of the Borrower.
(d) No assignee of a Lender shall be entitled to the benefits of Sections 2.10
and 2.12 in relation to circumstances applicable to such assignee immediately
following the assignment to it which at such time (if a payment were then due to
the assignee on its behalf from the Borrower) would give rise to any greater
financial burden on the Borrower under Sections 2.10 and 2.12 than those which
it would have been under in the absence of such assignment.
(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 7.05 (d) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 8.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 8.09 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.10 and 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that is organized under the laws of a jurisdiction outside of the United States
shall not be entitled to the benefits of Section 2.12 unless the Borrower is
notified of the participation sold



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

59

to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.12(f) as though it were a Lender.
(g)    Participation Register. Each Lender that sells a participation, acting
solely for this purpose as an agent of the Borrower, shall maintain a register
for the recordation of the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in its
rights and other obligations under this Agreement (the "Participation
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participation Register to any Person (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans or its other obligations under this Agreement) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103(e) of the United States Treasury Regulations.
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.08. Change of Control. (a) Notwithstanding any other provision of this
agreement, the Required Lenders may, upon and after the occurrence of a Change
of Control, by notice to the Borrower (with a copy to the Administrative Agent)
(i) immediately suspend or terminate the obligations of the Lenders to make
Advances hereunder and/or (ii) require the Borrower to repay all or any portion
of the Advances on the date or dates specified in the notice which shall not be
less than 30 days after the giving of the notice.
(b)    For purposes of this Section “Change of Control” shall mean the happening
of any of the following events:
(i)    An acquisition, directly or indirectly, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (A) the then outstanding shares of common stock of the Borrower
or (B) the combined voting power of the then outstanding voting securities of
the Borrower entitled to vote generally in the election of directors; excluding,
however (1) any acquisition by the Borrower, or (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Borrower
or any corporation controlled by the Borrower; or
(ii)    A change in composition of the Board of Directors of the Borrower (the
“Board”) such that the individuals who, as of the date hereof, constitute the
Board (such Board shall be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this Section 8.08, that any individual who becomes a
member of the Board subsequent to the date hereof, whose election, or nomination
for election by the Borrower’s stockholders, was approved by a vote of at least
a majority of those individuals who are members of the

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

60

Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board.
SECTION 8.09. Mitigation of Adverse Circumstances. (a) If circumstances arise
which would or would upon the giving of notice result in a payment or an
increase in the amount of any payment to be made to a Lender by reason of
Section 2.02(c), 2.10 or 2.12, or which would result in a Lender being unable to
make Eurodollar Rate Advances by reason of Section 2.02(b), then, without in any
way limiting, reducing or otherwise qualifying the obligations of the Borrower
under any of the such Sections, such Lender shall promptly, upon becoming aware
of the same, notify the Borrower thereof and, in consultation with the Borrower,
take such reasonable steps as may be open to it to mitigate the effects of such
circumstances, including the transfer of its Applicable Lending Office to
another jurisdiction; provided that such Lender shall be under no obligation to
make any such transfer if in the bona fide opinion of such Lender, such transfer
would or would likely have an adverse effect upon its business, operations or
financial condition.
(b)    As soon as practicable and in any event within 10 Business Days after
notice of the designation under Section 8.06(b) of a Borrowing Subsidiary that
is organized under the laws of a jurisdiction outside of the United States of
America, any Lender that may not legally lend to such Borrowing Subsidiary (a
“Protesting Lender”) shall so notify the Borrower and the Administrative Agent
in writing. With respect to each Protesting Lender, the Borrower shall,
effective on or before the date that such Borrowing Subsidiary shall have the
right to borrow hereunder, either (i) arrange for one or more banks or other
entities to take an assignment of all of such Protesting Lender’s interests
rights and obligations (including such Protesting Lender’s Commitment, the
Advances owing to it and any Notes held by it) pursuant to and in compliance
with Section 8.07 or (ii) notify the Administrative Agent and such Protesting
Lender that the Commitment of such Protesting Lender shall be terminated,
provided, however, that in each case such Protesting Lender shall have received
one or more payments from either the Borrower or one or more assignees in an
aggregate amount equal to the aggregate outstanding principal amount of the
Advances owing to such Protesting Lender, together with accrued interest thereon
to the date of payment of such principal amount and all other amounts due and
payable to such Protesting Lender under this Agreement. Upon the effective date
of the action taken under the immediately preceding sentence, (x) the assignee
thereunder shall be a party hereto and, to the extent that interests, rights and
obligations hereunder have been assigned to it pursuant to an Assignment and
Assumption, have the interests, rights and obligations of a Lender hereunder and
(y) the Protesting Lender shall relinquish its interests and rights, be released
from its obligations under this Agreement and shall cease to be a party hereto.
SECTION 8.10.    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
SECTION 8.11.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

61

to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 8.12. Jurisdiction, Etc. (a) Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
or any Related Party of the foregoing in any way relating to this Agreement or
the transactions relating hereto, in any forum other than the courts of the
State of New York sitting in New York County, and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any such New York
State or federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(c)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 8.02. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
SECTION 8.13. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or any action or proceeding relating to this Agreement or the
enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement; (g) with the consent of the
Borrower; or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

62

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, (i) such information
shall be deemed Information to the extent such information includes any
forward-looking information or projections or company-specific business or
financing strategies and (ii) with respect to any other information, such other
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 8.14. Patriot Act Notification. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of Section 326 of the USA Patriot Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001)) and the promulgated
regulations thereto (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
SECTION 8.15. No Fiduciary Duties. The Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their respective Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Issuing Banks, the Lenders or their respective Affiliates and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.
SECTION 8.16. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in U.S. dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase U.S. dollars with such other currency at Citibank’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.
(b)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

63

applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower and each Borrowing Subsidiary agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent (as the case may be) against such loss, and
if the amount of the applicable Primary Currency so purchased exceeds such sum
due to any Lender or the Administrative Agent (as the case may be) in the
applicable Primary Currency, such Lender or the Administrative Agent (as the
case may be) agrees to remit to such Borrower such excess.





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

64



SECTION 8.17.    Waiver of Jury Trial. To the extent permitted by applicable
law, each of the Borrower, the Borrowing Subsidiaries, the Administrative Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, the Notes or any
Guaranty or the actions of the Administrative Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
COLGATE-PALMOLIVE COMPANY
By                        
Name:
Title:
CITIBANK, N.A., as Administrative Agent
By                        
Name:
Title:





NYDOCS01/1619389.2    Colgate-Palmolive



--------------------------------------------------------------------------------




Banks
CITIBANK, N.A.
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

HSBC BANK USA, NATIONAL ASSOCIATION
By                        
Name:
Title:

NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

JPMORGAN CHASE BANK, N.A.
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

BNP PARIBAS
By                        
Name:
Title:
By                        
Name:
Title:





NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

BARCLAYS BANK PLC
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

GOLDMAN SACHS BANK USA
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

MORGAN STANLEY BANK, N.A.
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

WELLS FARGO BANK, NATIONAL ASSOCIATION
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

BANK OF AMERICA, N.A.
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

DEUTSCHE BANK AG NEW YORK BRANCH
By                        
Name:
Title:
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

THE BANK OF NEW YORK MELLON
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

THE NORTHERN TRUST COMPANY
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

THE ROYAL BANK OF SCOTLAND PLC
By                        
Name:
Title:



NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------

    

US BANK NATIONAL ASSOCIATION
By                        
Name:
Title:





NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------




SCHEDULE I
COLGATE-PALMOLIVE COMPANY
CREDIT AGREEMENT
COMMITMENTS


Name of Bank
Commitment
Citibank, N.A.


$480,000,000


BNP Paribas


$240,000,000


HSBC Bank USA, National Association


$240,000,000


JPMorgan Chase Bank, N.A.


$240,000,000


Wells Fargo Bank, National Association


$240,000,000


Barclays Bank PLC


$125,000,000


Goldman Sachs Bank USA


$125,000,000


Morgan Stanley Bank, N.A.


$125,000,000


US Bank National Association


$125,000,000


Australia and New Zealand Banking Group Limited


$70,000,000


Banco Bilbao Vizcaya Argentaria, S.A., New York Branch


$70,000,000


The Royal Bank of Scotland plc


$70,000,000


Santander Bank, N.A.


$70,000,000


Bank of America, N.A.


$50,000,000


The Bank of New York Mellon


$50,000,000


The Northern Trust Company


$50,000,000


Total of Commitments:


$2,370,000,000








NYDOCS01/1619389.2    Colgate-Palmolive

--------------------------------------------------------------------------------




SCHEDULE 4.01(f)
DISCLOSED LITIGATION
None





NYDOCS01/1619389.2

--------------------------------------------------------------------------------




EXHIBIT A - FORM OF
NOTE
U.S.$                                               Dated:          , 20__
FOR VALUE RECEIVED, the undersigned, COLGATE-PALMOLIVE COMPANY, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                       (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Five Year Credit Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of each Advance (as defined in the Five
Year Credit Agreement referred to below) on the Termination Date (as defined in
the Five Year Credit Agreement referred to below) owing to the Lender by the
Borrower pursuant to the Five Year Credit Agreement dated as of November 4,
2011, amended and restated as of July 27, 2015 among the Borrower, the Lender
and certain other lenders parties thereto and Citibank, N.A., as Administrative
Agent for the Lender and such other lenders, (as amended or modified from time
to time, the “Five Year Credit Agreement”; the terms defined therein being used
herein as therein defined) on the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Five Year Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A. as Administrative Agent, at its offices at 1615 Brett
Road, Building 3, New Castle, Delaware 19720, in immediately available funds.
Each Advance owing to the Lender by the Borrower pursuant to the Five Year
Credit Agreement, the date on which it is due, the interest rate thereon and all
prepayments made on account of principal thereof shall be recorded by the Lender
on its books, and for each Advance outstanding at the time of any transfer
hereof, the same information shall be endorsed on the grid attached hereto which
is part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Five Year Credit Agreement. The Five Year Credit Agreement,
among other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.
The Borrower hereby waives presentment, demand, protest and notice of any kind
under this Promissory Note. No failure to exercise, and no delay in exercising,
any rights hereunder on the part of the holder hereof shall operate as a waiver
of such rights.



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

2

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
COLGATE-PALMOLIVE COMPANY
By                    
Title:



NYDOCS01/1619389.2



--------------------------------------------------------------------------------




SCHEDULE TO PROMISSORY NOTE DATED __________, 20__
OF COLGATE-PALMOLIVE COMPANY
ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of
Advance
Date Principal Due
Amount of
Principal Paid
or Prepaid
Rate
Unpaid Principal
Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    





NYDOCS01/1619389.2

--------------------------------------------------------------------------------




EXHIBIT B - FORM OF
NOTICE OF BORROWING


Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Five Year Credit Agreement
referred to below
1615 Brett Road, Building 3
New Castle, Delaware 19720    
[Date]
Attention: Bank Loan Syndications
Ladies and Gentlemen:
The undersigned, Colgate-Palmolive Company, refers to the Five Year Credit
Agreement, dated as of November 4, 2011, amended and restated as of July 27,
2015 (as amended or otherwise modified through the date hereof, the “Five Year
Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Citibank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Five Year Credit Agreement that the
undersigned hereby requests a Borrowing under the Five Year Credit Agreement,
and in that connection sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the Five
Year Credit Agreement:
(i)The Business Day of the Proposed Borrowing is            , 20__.
(ii)    The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
(iii)    The aggregate amount of the Proposed Borrowing is $           .
(iv)    The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is      month[s].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)the representations and warranties contained in Section 4.01 (other than the
last sentence of Section 4.01(e) and other than Section 4.01(f)(i)) of the Five
Year Credit Agreement are correct in all material respects, before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

NYDOCS01/1619389.2

--------------------------------------------------------------------------------

2

(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
Very truly yours,
COLGATE-PALMOLIVE COMPANY
By                    
Title:



NYDOCS01/1619389.2

--------------------------------------------------------------------------------






EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below, and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.


1.    Assignor:        _____________________________


_____________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee:        ______________________________



______________________________
[for Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        Colgate-Palmolive Company



4.
Administrative Agent:    Citibank, N.A., as the administrative agent under the
Credit Agreement




NYDOCS01/1619389.2

--------------------------------------------------------------------------------

-1-

5.
Credit Agreement:    The Five Year Credit Agreement dated as of November 4,
2011, amended and restated as of July 27, 2015 among Colgate-Palmolive Company,
the Lenders parties thereto, Citibank, N.A., as Administrative Agent, and the
other agents parties thereto



6.
Assigned Interest:



Assignor
Assignee
Aggregate Amount of Commitment/Advances for all Lenders18
Amount of Commitment/ Advances Assigned8
Percentage Assigned of Commitment/
Advances 19
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]20 


[Page break]














































________________________
18 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
19 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
20 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.






--------------------------------------------------------------------------------

-2-







Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]




By:______________________________
Title:




[Consented to and]23 Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent




By: _________________________________
Title:


[Consented to:]24


[COLGATE-PALMOLIVE COMPANY]




By: ________________________________
Title:
________________________
23 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
24 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.






--------------------------------------------------------------------------------




ANNEX 1


COLGATE-PALMOLIVE COMPANY FIVE YEAR CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.07(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 8.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(e) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is organized under the laws of a jurisdiction
outside of the United States, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.





NYDOCS01/1619389.2

--------------------------------------------------------------------------------

2

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








--------------------------------------------------------------------------------




EXHIBIT D
FORM OF GUARANTY
GUARANTY, dated           , 20__, made by COLGATE-PALMOLIVE COMPANY, a
corporation organized and existing under the laws of Delaware (the “Guarantor”),
in favor of Citibank, N.A., as agent (the “Administrative Agent”) for each of
the Lenders (the “Lenders”) parties to the Five Year Credit Agreement (as
defined below).
PRELIMINARY STATEMENTS.
(1) The Administrative Agent, the Lenders and the Guarantor have entered into a
Five Year Credit Agreement dated as of November 4, 2011, amended and restated as
of July 27, 2015 (said Agreement, as it may heretofore have been or hereafter be
amended or otherwise modified from time to time, being the “Five Year Credit
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined). Pursuant to Section 8.06(b) of the Five Year
Credit Agreement and an Assignment and Assumption Agreement dated           ,
20__ the Guarantor has assigned to                             , a corporation
organized and existing under the laws of                    (the “Assignee”),
certain rights under the Five Year Credit Agreement, so that the Assignee may
borrow and receive Advances under the Five Year Credit Agreement. The Assignee
is a Subsidiary of the Guarantor and engages in business transactions with the
Guarantor, and the Guarantor represents that it will derive substantial direct
and indirect benefit from all Advances to the Assignee.
(2) It is a condition precedent to the making of such assignment to the Assignee
that the Guarantor shall have executed and delivered this Guaranty.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to accept such assignment and to make Advances to the Assignee under the
Five Year Credit Agreement, the Guarantor hereby agrees as follows:
SECTION 1. Guaranty. The Guarantor hereby unconditionally guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Assignee now or hereafter existing under
the Five Year Credit Agreement and under any Notes evidencing Advances to the
Assignee (the “Notes”), whether for principal, interest, fees, expenses or
otherwise (such obligations being the “Obligations”), and agrees to pay any and
all expenses (including counsel fees and expenses) incurred by the
Administrative Agent and the Lenders in enforcing any rights under this
Guaranty. Without limiting the generality of the foregoing, the Guarantor’s
liability shall extend to all amounts which constitute part of the Obligations
and would be owed by the Assignee to the Lenders under the Five Year Credit
Agreement and the Notes but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Assignee.
SECTION 2. Guaranty Absolute. The Guarantor guarantees that the Obligations will
be paid strictly in accordance with the terms of the Five Year Credit Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Lenders with respect thereto. The obligations of the Guarantor under this
Guaranty are independent of the Obligations, and a separate action or



NYDOCS01/1619389.2

--------------------------------------------------------------------------------

2

actions may be brought and prosecuted against the Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Assignee or
whether the Assignee is joined in any such action or actions. The liability of
the Guarantor under this Guaranty shall be absolute and unconditional
irrespective of:
(i)    any lack of validity or enforceability of the Five Year Credit Agreement,
the Notes or any other agreement or instrument relating thereto;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Five Year Credit Agreement or the Notes,
including, without limitation, any increase in the Obligations resulting from
the extension of additional credit to the Assignee or any of its subsidiaries or
otherwise;
(iii)    any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Obligations;
(iv)    any manner of application of collateral, or proceeds thereof, to all or
any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other assets of the Assignee
or any of its subsidiaries;
(v)    any change, restructuring or termination of the corporate structure or
existence of the Assignee or any of its subsidiaries or its status as a
Subsidiary of the Guarantor; or
(vi)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Assignee or a guarantor.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of the Assignee or otherwise, all as
though such payment had not been made.
SECTION 3. Waiver. The Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations, this
Guaranty or any circumstance referred to in Section 2, and waives any
requirement that the Administrative Agent or any Lender protect, secure, perfect
or insure any security interest or lien or any property subject thereto or
exhaust any right or take any action against the Assignee or any other person or
entity or any collateral.
SECTION 4. Subrogation. (a) The Guarantor will not exercise any rights which it
may acquire by way of subrogation under this Guaranty, by any payment made
hereunder or otherwise, until all the Obligations and all other amounts payable
under this Guaranty shall have been paid in full and the Commitments shall have
expired or terminated. If any amount shall be paid to the Guarantor on account
of such subrogation rights at any time prior to the later of (x) the payment in
full of the Obligations and all other amounts payable under this Guaranty and
(y) the expiration or termination of the Commitments, such amount shall be
deemed to have been

NYDOCS01/1619389.2



--------------------------------------------------------------------------------

3

paid to the Guarantor for the benefit of, and held in trust for the benefit of,
the Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Obligations, whether
matured or unmatured, in accordance with the terms of the Five Year Credit
Agreement or to be held by the Administrative Agent as collateral security for
any Obligations thereafter existing. If (i) the Guarantor shall make payment to
the Administrative Agent of all or any part of the Obligations, (ii) all the
Obligations and all other amounts payable under this Guaranty shall be paid in
full and (iii) the Commitments shall have expired or terminated, the
Administrative Agent will, at the Guarantor’s request, execute and deliver to
the Guarantor appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Guarantor
of an interest in the Obligations resulting from such payment by the Guarantor.
(b) The Guarantor agrees that, to the extent that the Assignee makes a payment
or payments to the Administrative Agent or any Lender or the Administrative
Agent or any Lender receives any proceeds of collateral, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or otherwise required to be repaid to the
Assignee, its estate, trustee, receiver or any other party, including, without
limitation, under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such payment or repayment, the Obligation
or part thereof which has been paid, reduced or satisfied by such amount shall
be reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred. The Guarantor shall defend and
indemnify the Administrative Agent and each Lender from and against any claim or
loss under this Section 4(b) (including reasonable attorneys’ fees and expenses)
in the defense of any such action or suit.
SECTION 5. Payments With Respect to Taxes, Etc. Any and all payments made by the
Guarantor hereunder shall be subject to and made in accordance with Section 2.12
of the Five Year Credit Agreement as if all such payments were being made by the
Borrower.
SECTION 6. Representations and Warranties. The Guarantor hereby represents and
warrants as follows:
(a)The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.
(b)    The execution, delivery and performance by the Guarantor of this Guaranty
are within the Guarantor’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Guarantor’s charter or
by-laws or (ii) applicable law or any material contractual restriction binding
on or affecting the Guarantor.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Guarantor of this Guaranty.
(d)    This Guaranty is the legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except as the
same may

NYDOCS01/1619389.2



--------------------------------------------------------------------------------

4

be limited by any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally, or by general principles
of equity.
(e)    The Assignee is a Subsidiary of the Guarantor and is a duly organized,
validly existing and in good standing under the laws of           .
(f)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Guarantor of this Guaranty.
(g)    The Assignee is a Subsidiary of the Guarantor and is duly organized,
validly existing and in good standing under the laws of           .
(h)    There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.
(i)    The Guarantor has, independently and without reliance upon any Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty.
SECTION 7. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty, and no consent to any departure by the Guarantor herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Guarantor and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given, provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, (a) limit or release the liability of the
Guarantor hereunder, (b) postpone any date fixed for payment hereunder, or (c)
change the number of Lenders required to take any action hereunder.
SECTION 8. Addresses for Notices. All notices and other communications provided
for hereunder shall be given and effective as provided in Section 8.02 of the
Five Year Credit Agreement.
SECTION 9. No Waiver; Remedies. No failure on the part of any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
SECTION 10. Right of Set-off. If the Guarantor shall fail to make any payment
promptly when due hereunder after notice by the Administrative Agent or any
Lender to the Guarantor that the Assignee has failed to pay any Obligation when
due, each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Guarantor against any and all of the obligations of the Guarantor
now or hereafter existing under this Guaranty, whether or not such Lender shall
have made any demand under this Guaranty and although such obligations may be
contingent and unmatured. Each Lender

NYDOCS01/1619389.2



--------------------------------------------------------------------------------

5

agrees to notify the Guarantor, the Administrative Agent and each other Lender
promptly after any such set-off and application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Lender may have.
SECTION 11. Continuing Guaranty; Assignments Under Five Year Credit Agreement.
This Guaranty is a continuing guaranty and shall (i) remain in full force and
effect until the later of (x) the payment in full of the Obligations and all
other amounts payable under this Guaranty and (y) the expiration or termination
of the Commitments, (ii) be binding upon the Guarantor, its successors and
assigns, and (iii) inure to the benefit of, and be enforceable by, the
Administrative Agent, the Lenders and their respective successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Five Year Credit Agreement (including, without limitation,
all or any portion of its Commitment, the Advances owing to it and any Note held
by it) to any other person or entity, and such other person or entity shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject, however, to the provisions of Section 8.07
of the Five Year Credit Agreement.
SECTION 12. Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
COLGATE-PALMOLIVE COMPANY
By                    
Title



NYDOCS01/1619389.2



--------------------------------------------------------------------------------




EXHIBIT E
FORM OF
ASSUMPTION AGREEMENT
Dated:________
Colgate-Palmolive Company
300 Park Avenue
New York, New York 10022
Attention: Treasurer
Citibank, N.A., as Administrative Agent
1615 Brett Road, Building 3
New Castle, Delaware 19720
Attention:    Bank Loan Syndications
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of November 4, 2011, amended
and restated as of July 27, 2015 among Colgate-Palmolive Company (the
“Borrower”), the Lenders parties thereto and Citibank, N.A., as Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined), for such Lenders.
The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section [2.14(d)] [2.15(c)] of the Credit Agreement and, in that
connection, hereby agrees that it shall become a Lender for purposes of the
Credit Agreement on [applicable Increase Date][specify other date] (the
“Effective Date”)and that its Commitment shall as of such date be $__________.
The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assumption Agreement and to become a Lender under the Credit Agreement, (ii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, (iii) it is sophisticated with respect to decisions to become
a Lender and it is experienced in entering into transactions this type, (iv) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(e) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assumption Agreement, (v) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assumption Agreement, and (vi) if it is organized under the laws of a
jurisdiction outside of the United States, attached to this Assumption Agreement
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the undersigned; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit

    



--------------------------------------------------------------------------------

7

decisions in taking or not taking action under the Credit Agreement, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender.
[Pursuant to Section 2.16 of the Credit Agreement, the Assuming Lender requests
that the Borrower deliver to the Administrative Agent (to be promptly delivered
to the Assuming Lender) Notes payable to the order of the Assuming Lender, dated
as of the Effective Date and substantially in the form of Exhibit A to the
Credit Agreement.]
The effective date for this Assumption Agreement shall be the Effective Date.
Upon delivery of this Assumption Agreement to the Borrower and the
Administrative Agent, and satisfaction of all conditions imposed under Section
[2.14][2.15] as of the Effective Date, the undersigned shall be a party to the
Credit Agreement and have the rights and obligations of a Lender thereunder. As
of the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assumed hereby (including,
without limitation, all payments of principal, interest and commitment fees) to
the Assuming Lender.
This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by facsimile shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.
This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
Very truly yours,
[NAME OF ASSUMING LENDER]
By________________________
Name:
Title:
Domestic Lending Office
(and address for notices):
[Address]
Eurodollar Lending Office
[NAME OF ASSIGNOR]
By________________________
Name:
Title:
[Address]






--------------------------------------------------------------------------------

8

Above Acknowledged and Agreed to:
CITIBANK, N.A., as Administrative Agent
By______________________
Name:
Title:
COLGATE-PALMOLIVE COMPANY
By______________________
Name:
Title:








